Exhibit 10(xv)

 

EXECUTION COPY

 

Published CUSIP Number:                           

 

$400,000,000

 

CREDIT AGREEMENT

 

Dated as of January 25, 2005

 

among

 

MCCORMICK & COMPANY, INCORPORATED
as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

and

 

SUNTRUST BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

and

 

WELLS FARGO BANK, N.A.,
and
BNP PARIBAS
as Co-Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Sole Book Manager,

 

and

 

SUNTRUST ROBINSON HUMPHREY

 

and
WACHOVIA CAPITAL MARKETS LLC,
as Joint Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

1.01

Certain Defined Terms

 

1.02 [a05-2232_1ex10dxv.htm#a1_02_020953]

Other Interpretive Provisions [a05-2232_1ex10dxv.htm#a1_02_020953]

 

1.03 [a05-2232_1ex10dxv.htm#a1_03_021027]

Accounting Terms [a05-2232_1ex10dxv.htm#a1_03_021027]

 

1.04 [a05-2232_1ex10dxv.htm#a1_04_021110]

Exchange Rates; Currency Equivalents. [a05-2232_1ex10dxv.htm#a1_04_021110]

 

1.05 [a05-2232_1ex10dxv.htm#a1_05_021112]

Additional Alternative Currencies. [a05-2232_1ex10dxv.htm#a1_05_021112]

 

1.06 [a05-2232_1ex10dxv.htm#a1_06_021138]

Change of Currency. [a05-2232_1ex10dxv.htm#a1_06_021138]

 

1.07 [a05-2232_1ex10dxv.htm#a1_07_021148]

Rounding [a05-2232_1ex10dxv.htm#a1_07_021148]

 

1.08 [a05-2232_1ex10dxv.htm#a1_08_021151]

Times of Day [a05-2232_1ex10dxv.htm#a1_08_021151]

 

1.09 [a05-2232_1ex10dxv.htm#a1_09_021152]

Letter of Credit Amounts [a05-2232_1ex10dxv.htm#a1_09_021152]

 

 

 

 

ARTICLE II [a05-2232_1ex10dxv.htm#ArticleIiTheCredits_021154]

THE CREDITS [a05-2232_1ex10dxv.htm#ArticleIiTheCredits_021154]

 

2.01 [a05-2232_1ex10dxv.htm#a2_01_021212]

Committed Loans [a05-2232_1ex10dxv.htm#a2_01_021212]

 

2.02 [a05-2232_1ex10dxv.htm#a2_02_021213]

Borrowings, Conversions and Continuations of Committed Loans.
[a05-2232_1ex10dxv.htm#a2_02_021213]

 

2.03 [a05-2232_1ex10dxv.htm#a2_03_021558]

Bid Loans. [a05-2232_1ex10dxv.htm#a2_03_021558]

 

2.04 [a05-2232_1ex10dxv.htm#a2_04_021717]

Letters of Credit. [a05-2232_1ex10dxv.htm#a2_04_021717]

 

2.05 [a05-2232_1ex10dxv.htm#a2_05_022122]

Swing Line Loans. [a05-2232_1ex10dxv.htm#a2_05_022122]

 

2.06 [a05-2232_1ex10dxv.htm#a2_06_022300]

Prepayments. [a05-2232_1ex10dxv.htm#a2_06_022300]

 

2.07 [a05-2232_1ex10dxv.htm#a2_07_022321]

Termination or Reduction of Commitments [a05-2232_1ex10dxv.htm#a2_07_022321]

 

2.08 [a05-2232_1ex10dxv.htm#a2_08_022324]

Repayment of Loans. [a05-2232_1ex10dxv.htm#a2_08_022324]

 

2.09 [a05-2232_1ex10dxv.htm#a2_09_022328]

Interest. [a05-2232_1ex10dxv.htm#a2_09_022328]

 

2.10 [a05-2232_1ex10dxv.htm#a2_10_022358]

Fees [a05-2232_1ex10dxv.htm#a2_10_022358]

 

2.11 [a05-2232_1ex10dxv.htm#a2_11_024130]

Computation of Interest and Fees [a05-2232_1ex10dxv.htm#a2_11_024130]

 

2.12 [a05-2232_1ex10dxv.htm#a2_12_024133]

Evidence of Debt. [a05-2232_1ex10dxv.htm#a2_12_024133]

 

2.13 [a05-2232_1ex10dxv.htm#a2_13_024205]

Payments Generally; Administrative Agent’s Clawback.
[a05-2232_1ex10dxv.htm#a2_13_024205]

 

2.14 [a05-2232_1ex10dxv.htm#a2_14_024231]

Sharing of Payments by Lenders [a05-2232_1ex10dxv.htm#a2_14_024231]

 

2.15 [a05-2232_1ex10dxv.htm#a2_15_024238]

Increase in Commitments. [a05-2232_1ex10dxv.htm#a2_15_024238]

 

 

 

 

ARTICLE III [a05-2232_1ex10dxv.htm#ArticleIiiTaxesYieldProtectionAnd_024305]

TAXES, YIELD PROTECTION AND ILLEGALITY
[a05-2232_1ex10dxv.htm#ArticleIiiTaxesYieldProtectionAnd_024305]

 

3.01 [a05-2232_1ex10dxv.htm#a3_01_024310]

Taxes. [a05-2232_1ex10dxv.htm#a3_01_024310]

 

3.02 [a05-2232_1ex10dxv.htm#a3_02_024440]

Illegality [a05-2232_1ex10dxv.htm#a3_02_024440]

 

3.03 [a05-2232_1ex10dxv.htm#a3_03_024547]

Inability to Determine Rates [a05-2232_1ex10dxv.htm#a3_03_024547]

 

3.04 [a05-2232_1ex10dxv.htm#a3_04_024550]

Increased Costs. [a05-2232_1ex10dxv.htm#a3_04_024550]

 

3.05 [a05-2232_1ex10dxv.htm#a3_05_024627]

Compensation for Losses [a05-2232_1ex10dxv.htm#a3_05_024627]

 

3.06 [a05-2232_1ex10dxv.htm#a3_06_024634]

Mitigation Obligations; Replacement of Lenders.
[a05-2232_1ex10dxv.htm#a3_06_024634]

 

3.07 [a05-2232_1ex10dxv.htm#a3_07_024710]

Survival [a05-2232_1ex10dxv.htm#a3_07_024710]

 

 

 

 

ARTICLE IV [a05-2232_1ex10dxv.htm#ArticleIvConditionsPrecedentToCre_024704]

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
[a05-2232_1ex10dxv.htm#ArticleIvConditionsPrecedentToCre_024704]

 

4.01 [a05-2232_1ex10dxv.htm#a4_01_024711]

Conditions of Initial Credit Extensions [a05-2232_1ex10dxv.htm#a4_01_024711]

 

4.02 [a05-2232_1ex10dxv.htm#a4_02_024725]

Conditions to All Credit Extensions [a05-2232_1ex10dxv.htm#a4_02_024725]

 

 

 

 

ARTICLE V [a05-2232_1ex10dxv.htm#ArticleVRepresentationsAndWarrant_024734]

REPRESENTATIONS AND WARRANTIES
[a05-2232_1ex10dxv.htm#ArticleVRepresentationsAndWarrant_024734]

 

5.01 [a05-2232_1ex10dxv.htm#a5_01_024742]

Organization, etc [a05-2232_1ex10dxv.htm#a5_01_024742]

 

 

i

--------------------------------------------------------------------------------


 

5.02 [a05-2232_1ex10dxv.htm#a5_02_024745]

Due Authorization, Non-Contravention etc [a05-2232_1ex10dxv.htm#a5_02_024745]

 

5.03 [a05-2232_1ex10dxv.htm#a5_03_024753]

Government Approval Regulation, etc [a05-2232_1ex10dxv.htm#a5_03_024753]

 

5.04 [a05-2232_1ex10dxv.htm#a5_04_024755]

Validity, etc [a05-2232_1ex10dxv.htm#a5_04_024755]

 

5.05 [a05-2232_1ex10dxv.htm#a5_05_024759]

Financial Information [a05-2232_1ex10dxv.htm#a5_05_024759]

 

5.06 [a05-2232_1ex10dxv.htm#a5_06_024757]

No Material Adverse Change [a05-2232_1ex10dxv.htm#a5_06_024757]

 

5.07 [a05-2232_1ex10dxv.htm#a5_07_024801]

Litigation, Labor Controversies, etc [a05-2232_1ex10dxv.htm#a5_07_024801]

 

5.08 [a05-2232_1ex10dxv.htm#a5_08_024807]

Subsidiaries [a05-2232_1ex10dxv.htm#a5_08_024807]

 

5.09 [a05-2232_1ex10dxv.htm#a5_09_024825]

Ownership of Properties [a05-2232_1ex10dxv.htm#a5_09_024825]

 

5.10 [a05-2232_1ex10dxv.htm#a5_10_024827]

Taxes [a05-2232_1ex10dxv.htm#a5_10_024827]

 

5.11 [a05-2232_1ex10dxv.htm#a5_11_024828]

Pension and Welfare Plans [a05-2232_1ex10dxv.htm#a5_11_024828]

 

5.12 [a05-2232_1ex10dxv.htm#a5_12_024830]

Environmental Warranties [a05-2232_1ex10dxv.htm#a5_12_024830]

 

5.13 [a05-2232_1ex10dxv.htm#a5_13_024851]

Regulations U and X [a05-2232_1ex10dxv.htm#a5_13_024851]

 

5.14 [a05-2232_1ex10dxv.htm#a5_14_024908]

Accuracy of Information [a05-2232_1ex10dxv.htm#a5_14_024908]

 

5.15 [a05-2232_1ex10dxv.htm#a5_15_024912]

Compliance with Law; Absence of Default [a05-2232_1ex10dxv.htm#a5_15_024912]

 

 

 

 

ARTICLE VI [a05-2232_1ex10dxv.htm#ArticleViAffirmativeCovenants_024918]

AFFIRMATIVE COVENANTS
[a05-2232_1ex10dxv.htm#ArticleViAffirmativeCovenants_024918]

 

6.01 [a05-2232_1ex10dxv.htm#a6_01_024923]

Financial Information Reports, Notices, etc [a05-2232_1ex10dxv.htm#a6_01_024923]

 

6.02 [a05-2232_1ex10dxv.htm#a6_02_025059]

Compliance with Laws, etc [a05-2232_1ex10dxv.htm#a6_02_025059]

 

6.03 [a05-2232_1ex10dxv.htm#a6_03_025105]

Maintenance of Properties [a05-2232_1ex10dxv.htm#a6_03_025105]

 

6.04 [a05-2232_1ex10dxv.htm#a6_04_025110]

Insurance [a05-2232_1ex10dxv.htm#a6_04_025110]

 

6.05 [a05-2232_1ex10dxv.htm#a6_05_025112]

Books and Records [a05-2232_1ex10dxv.htm#a6_05_025112]

 

6.06 [a05-2232_1ex10dxv.htm#a6_06_025113]

Environmental Covenant [a05-2232_1ex10dxv.htm#a6_06_025113]

 

 

 

 

ARTICLE VII [a05-2232_1ex10dxv.htm#ArticleViiNegativeAndFinancialCov_025150]

NEGATIVE AND FINANCIAL COVENANTS
[a05-2232_1ex10dxv.htm#ArticleViiNegativeAndFinancialCov_025150]

 

7.01 [a05-2232_1ex10dxv.htm#a7_01_025157]

Transactions with Affiliates [a05-2232_1ex10dxv.htm#a7_01_025157]

 

7.02 [a05-2232_1ex10dxv.htm#a7_02_025200]

Indebtedness [a05-2232_1ex10dxv.htm#a7_02_025200]

 

7.03 [a05-2232_1ex10dxv.htm#a7_03_025218]

Liens [a05-2232_1ex10dxv.htm#a7_03_025218]

 

7.04 [a05-2232_1ex10dxv.htm#a7_04_025240]

Mergers, Asset Dispositions, etc [a05-2232_1ex10dxv.htm#a7_04_025240]

 

7.05 [a05-2232_1ex10dxv.htm#a7_05_025247]

EBIT to Interest Expense Ratio [a05-2232_1ex10dxv.htm#a7_05_025247]

 

 

 

 

ARTICLE VIII [a05-2232_1ex10dxv.htm#ArticleViiiEventsOfDefault_025257]

EVENTS OF DEFAULT [a05-2232_1ex10dxv.htm#ArticleViiiEventsOfDefault_025257]

 

8.01 [a05-2232_1ex10dxv.htm#a8_01_025309]

Event of Default [a05-2232_1ex10dxv.htm#a8_01_025309]

 

8.02 [a05-2232_1ex10dxv.htm#a8_02_030537]

Remedies Upon Event of Default [a05-2232_1ex10dxv.htm#a8_02_030537]

 

8.03 [a05-2232_1ex10dxv.htm#a8_03_030545]

Application of Funds [a05-2232_1ex10dxv.htm#a8_03_030545]

 

 

 

 

ARTICLE IX [a05-2232_1ex10dxv.htm#ArticleIxTheAgent_030618]

THE AGENT [a05-2232_1ex10dxv.htm#ArticleIxTheAgent_030618]

 

9.01 [a05-2232_1ex10dxv.htm#a9_01_030623]

Appointment and Authority [a05-2232_1ex10dxv.htm#a9_01_030623]

 

9.02 [a05-2232_1ex10dxv.htm#a9_02_030626]

Rights as a Lender [a05-2232_1ex10dxv.htm#a9_02_030626]

 

9.03 [a05-2232_1ex10dxv.htm#a9_03_030652]

Exculpatory Provisions [a05-2232_1ex10dxv.htm#a9_03_030652]

 

9.04 [a05-2232_1ex10dxv.htm#a9_04_030707]

Reliance by Administrative Agent [a05-2232_1ex10dxv.htm#a9_04_030707]

 

9.05 [a05-2232_1ex10dxv.htm#a9_05_030709]

Delegation of Duties [a05-2232_1ex10dxv.htm#a9_05_030709]

 

9.06 [a05-2232_1ex10dxv.htm#a9_06_030710]

Resignation of Administrative Agent [a05-2232_1ex10dxv.htm#a9_06_030710]

 

9.07 [a05-2232_1ex10dxv.htm#a9_07_030929]

Non-Reliance on Administrative Agent and Other Lenders
[a05-2232_1ex10dxv.htm#a9_07_030929]

 

9.08 [a05-2232_1ex10dxv.htm#a9_08_030931]

No Other Duties, Etc [a05-2232_1ex10dxv.htm#a9_08_030931]

 

 

 

 

ARTICLE X [a05-2232_1ex10dxv.htm#ArticleXMiscellaneous_030937]

MISCELLANEOUS [a05-2232_1ex10dxv.htm#ArticleXMiscellaneous_030937]

 

10.01 [a05-2232_1ex10dxv.htm#a10_01_030942]

Amendments, Etc [a05-2232_1ex10dxv.htm#a10_01_030942]

 

 

ii

--------------------------------------------------------------------------------


 

10.02 [a05-2232_1ex10dxv.htm#a10_02_031002]

Notices; Effectiveness; Electronic Communication
[a05-2232_1ex10dxv.htm#a10_02_031002]

 

10.03 [a05-2232_1ex10dxv.htm#a10_03_031033]

No Waiver; Cumulative Remedies [a05-2232_1ex10dxv.htm#a10_03_031033]

 

10.04 [a05-2232_1ex10dxv.htm#a10_04_031036]

Expenses; Indemnity; Damage Waiver [a05-2232_1ex10dxv.htm#a10_04_031036]

 

10.05 [a05-2232_1ex10dxv.htm#a10_05_031103]

Payments Set Aside [a05-2232_1ex10dxv.htm#a10_05_031103]

 

10.06 [a05-2232_1ex10dxv.htm#a10_06_031106]

Successors and Assigns. [a05-2232_1ex10dxv.htm#a10_06_031106]

 

10.07 [a05-2232_1ex10dxv.htm#a10_07_031409]

Treatment of Certain Information; Confidentiality
[a05-2232_1ex10dxv.htm#a10_07_031409]

 

10.08 [a05-2232_1ex10dxv.htm#a10_08_031509]

Right of Setoff [a05-2232_1ex10dxv.htm#a10_08_031509]

 

10.09 [a05-2232_1ex10dxv.htm#a10_09_031512]

Interest Rate Limitation [a05-2232_1ex10dxv.htm#a10_09_031512]

 

10.10 [a05-2232_1ex10dxv.htm#a10_10_031514]

Counterparts; Integration; Effectiveness [a05-2232_1ex10dxv.htm#a10_10_031514]

 

10.11 [a05-2232_1ex10dxv.htm#a10_11_031526]

Survival of Representations and Warranties [a05-2232_1ex10dxv.htm#a10_11_031526]

 

10.12 [a05-2232_1ex10dxv.htm#a10_12_031528]

Severability [a05-2232_1ex10dxv.htm#a10_12_031528]

 

10.13 [a05-2232_1ex10dxv.htm#a10_13_031530]

Replacement of Lenders [a05-2232_1ex10dxv.htm#a10_13_031530]

 

10.14 [a05-2232_1ex10dxv.htm#a10_14_031550]

Governing Law; Jurisdiction; Etc. [a05-2232_1ex10dxv.htm#a10_14_031550]

 

10.15 [a05-2232_1ex10dxv.htm#a10_15_031602]

Waiver of Jury Trial [a05-2232_1ex10dxv.htm#a10_15_031602]

 

10.16 [a05-2232_1ex10dxv.htm#a10_16_031605]

USA PATRIOT Act Notice [a05-2232_1ex10dxv.htm#a10_16_031605]

 

10.17 [a05-2232_1ex10dxv.htm#a10_17_031607]

Judgment Currency [a05-2232_1ex10dxv.htm#a10_17_031607]

 

10.18 [a05-2232_1ex10dxv.htm#a10_18_031610]

Entire Agreement [a05-2232_1ex10dxv.htm#a10_18_031610]

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 1.01

Mandatory Cost Formulae

Schedule 2.01

Commitments and Applicable Percentages

Schedule 5.07

Litigation

Schedule 5.08

Subsidiaries

Schedule 5.11

ERISA Matters

Schedule 5.12

Environmental Matters

Schedule 7.03

Permitted Liens

Schedule 10.02

Lending Offices; Addresses for Notices

Schedule 10.06

Processing and Recordation Fees

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Committed Loan Notice

Exhibit B-1

Form of Bid Request

Exhibit B-2

Form of Competitive Bid

Exhibit C

Form of Swing Line Loan Notice

Exhibit D

Form of Note

Exhibit E

Form of Compliance Certificate

Exhibit F

Form of Assignment and Assumption

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of January 25, 2005 among MCCORMICK &
COMPANY, INCORPORATED, a Maryland corporation (the “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving credit facility
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS

 


1.01        CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SET FORTH BELOW:


 

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

 

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
with reference to an Absolute Rate.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)           to vote 25% or more of the securities (on a fully diluted basis)
having ordinary voting power for the election of directors or managing general
partners; or

 

(b)           to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise;

 

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding the foregoing, for purposes of Section
10.06(b), an “Affiliate” shall be a Person engaged in the business of banking
who is controlled by, or under common control with, a Lender.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“Alternative Currency” means each of Euro, Sterling and Yen and each other
currency (other than Dollars) that is approved in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, and all orders and decrees of all
courts and arbitrators in proceedings or actions to which the Person in question
is a party or by which it is bound.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following basis points (b.p.)
per annum, based upon the Debt Rating as set forth below:

 

Applicable Rate (b.p.)

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Applicable
Margin for
Eurocurrency
Rate Loan/
Letter of
Credit Fee

 

Utilization
Fee

 

Facility

 

Base Rate +

 

1

 

> AA- / Aa3

 

14.0

 

5.0

 

6.0

 

0

 

2

 

A+ / A1

 

15.5

 

5.0

 

7.0

 

0

 

3

 

A / A2

 

17.0

 

5.0

 

8.0

 

0

 

4

 

A- / A3

 

26.0

 

10.0

 

9.0

 

0

 

5

 

< BBB+ / Baa1

 

37.5

 

12.5

 

12.5

 

0

 

 

--------------------------------------------------------------------------------


 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one Pricing Level lower than the higher Debt Rating shall
apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(f)(iv). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change and, in the case of a downgrade, during the period commencing
on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Attributable Value” means, as to any particular Sale-Leaseback Transaction
under which any Person is at the time liable, at any date as of which the amount
thereof is to be determined (a) in the case of any such transaction involving a
Capitalized Lease, the amount on such date of

 

--------------------------------------------------------------------------------


 

the Capitalized Lease Obligation thereunder, or (b) in the case of any other
such transaction, the then present value of the minimum rental obligation under
such transaction during the remaining term thereof (after giving effect to any
extensions at the option of the lessor), computed by discounting the respective
rental or other payments at the actual interest factor included in such payment
or, if such interest factor cannot be readily determined, at the rate of 9.75%
per annum, compounded annually, or calculated in such other manner as may be
required by GAAP in effect at the time.  The amount of any rental or other
payment required to be made under any such transaction not involving a
Capitalized Lease may exclude amounts required to be paid by the lessee (or
equivalent party) on account of maintenance, repairs, insurance, Taxes,
assessments, utilities, operating and labor costs and similar charges.  In the
case of any such transaction not involving a Capitalized Lease which is
terminable by the lessee (or equivalent party) upon payment of a penalty, such
rental or other payment may include the amount of such penalty, in which case no
rental or other payment shall be considered as required to be paid under such
transaction subsequent to the first date on which it may be so terminated.

 

“Authorized Officer” means, relative to the Borrower, those of its officers
whose signatures and incumbency shall have been certified to the Administrative
Agent and the Lenders pursuant to Section 4.01(b) or any successor thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank of America Fee Letter” means the letter agreement, dated as of December
10, 2004, among the Borrower, the Administrative Agent and Banc of America
Securities LLC.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

 

--------------------------------------------------------------------------------


 

“Bid Loan” has the meaning specified in Section 2.03(a).

 

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to the Borrower.

 

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit B-1.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Committed Borrowing, a Bid Borrowing or a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Committed Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Committed Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate
Committed Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Committed Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Committed Loan, or any other dealings in Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate
Committed Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Committed Loan denominated in a currency other than Dollars or
Euro, means any such day on which dealings in deposits in the relevant currency
are conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and;

 

(d)           if such day relates to any fundings, disbursements, settlements
and payments in a currency other than Dollars or Euro in respect of a
Eurocurrency Rate Committed Loan denominated in a currency other than Dollars or
Euro, or any other dealings in any currency other than Dollars or Euro to be
carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Committed Loan (other than any interest rate settings), means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.

 

--------------------------------------------------------------------------------


 

“Capitalized Leases” means all monetary obligations of the Borrower or any of
its Subsidiaries under any leasing or similar arrangements which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalized Lease Obligation” means, at any time, the present value of the
minimum net lease payments during the term of a Capitalized Lease, computed as
provided in the Statement of Financial Accounting Standards No. 13, as amended
from time to time.

 

“Cash Collateralize” has the meaning specified in Section 2.04(g).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1990, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 51% or more of the outstanding shares of voting stock of the
Borrower after giving effect to certain provisions of the Borrower’s Certificate
of Incorporation with respect to the conversion of non-voting stock to voting
stock; provided, however, that acquisition by the Borrower’s pension plan or
profit sharing plan of 51% or more of the outstanding shares of the Borrower’s
voting stock shall not constitute a Change in Control; or (b) during any period
of 12 consecutive months, a majority of the members of the board of directors of
the Borrower cease to be composed of individuals (i) who were members of the
board of directors on the first day of such period, (ii) whose election or
nomination to the board of directors was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of the board of directors or (iii) whose election or nomination
to the board of directors was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of the board of directors.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, and all rules and regulations
promulgated thereunder.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule

 

--------------------------------------------------------------------------------


 

2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Committed Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Consolidated Net Tangible Assets” means all assets of the Borrower and its
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP minus goodwill and other
intangible assets other than prepaid allowances.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person.  The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
amount, if larger) of the debt, obligation or other liability guaranteed
thereby.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

--------------------------------------------------------------------------------


 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means any Event of Default or condition, occurrence or event which,
after notice, lapse of time or both, would constitute an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Dollar” and “$” mean lawful currency of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“EBIT” means, for any period, the sum of the amounts for such period of (a) Net
Income (excluding any one-time non-recurring charges), (b) Interest Expense and
(c) charges for federal, state, local and foreign income taxes, all determined
in accordance with GAAP.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; and provided
further, however, that an Eligible Assignee shall include only a Lender, an
Affiliate of a Lender or another Person, which, through its Lending Offices, is
capable of lending the applicable Alternative Currencies to the Borrower without
the imposition of any Taxes or additional Taxes, as the case may be.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

--------------------------------------------------------------------------------


 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law or for release or injury to the environment.

 

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders issued to the Borrower or any Subsidiary) relating to the
protection of public health and safety from adverse impacts of Hazardous
Materials in the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU legislation.

 

“Eurocurrency Base Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

 

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Base
Rate to be added to or subtracted from the Eurocurrency Base Rate, which margin
shall be expressed in multiples of 1/100th of one basis point.

 

“Eurocurrency Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurocurrency Base Rate.  All Eurocurrency Margin Bid Loans must
be denominated in Dollars.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =

 

Eurocurrency Base Rate

 

1.00 – Eurocurrency Reserve Percentage

 

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period:

 

(a)           the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; or

 

--------------------------------------------------------------------------------


 

(b)           if such rate is not available at such time for any reason, then
the “Eurocurrency Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America (or, in the case of a Bid Loan,
the applicable Bid Loan Lender) and with a term equivalent to such Interest
Period would be offered by Bank of America’s (or such Bid Loan Lender’s) London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to (or, in the
case of Eurocurrency Rate Loans denominated in Sterling, the same Business Day
as) the commencement of such Interest Period; or

 

(c)           for any Interest Period with respect to any Eurocurrency Rate Loan
advanced by a Lender required to comply with the relevant requirements of the
Bank of England and the Financial Services Authority of the United Kingdom, the
sum of (i) the rate determined in accordance with clauses (a) or (b) of this
definition and (ii) the Mandatory Cost for such Interest Period.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Eurocurrency Rate Committed Loan” means a Committed Loan that bears interest at
a rate based on the Eurocurrency Rate.  Eurocurrency Rate Committed Loans may be
denominated in Dollars or in an Alternative Currency.  All Committed Loans
denominated in an Alternative Currency must be Eurocurrency Rate Committed
Loans.

 

“Eurocurrency Rate Loan” means a Eurocurrency Rate Committed Loan or a
Eurocurrency Margin Bid Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a

 

--------------------------------------------------------------------------------


 

Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Agreements” means (a) that certain $225,000,000 5 Year Credit
Agreement among the Borrower, Wachovia Bank, National Association, as
administrative agent, and the other financial institutions party thereto, dated
as of June 19, 2001 (as amended and modified from time to time) and (b) that
certain $125,000,000 364 Day Credit Agreement among the Borrower, Wachovia Bank,
National Association, as administrative agent, and the other financial
institutions party thereto, dated as of June 19, 2001 (as amended and modified
from time to time).

 

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the Bank of America Fee Letter dated December 10, 2004.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
November 30; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2000 Fiscal Year”) refer to the Fiscal Year ending on
the November 30 occurring during such calendar year.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States, and any Governmental Authority succeeding to any of its principal
functions.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

--------------------------------------------------------------------------------


 

“GAAP” is defined in Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Hazardous Material” means

 

(a)           any “hazardous substance”, as defined by CERCLA;

 

(b)           any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended;

 

(c)           any petroleum product; or

 

(d)           any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material or substance within the meaning of any other applicable
federal, state or local law, regulation, ordinance or requirement (including
consent decrees and administrative orders issued to the Borrower or any
Subsidiary) relating to or imposing liability or standards of conduct concerning
any hazardous, toxic or dangerous waste, substance or material, all as amended
or hereafter amended.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification

 

(a)           which is of a “going concern” or similar nature;

 

(b)           which relates to the limited scope of examination of matters
relevant to such financial statement; or

 

(c)           which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrower to
be in default of any of its obligations under Section 7.05.

 

“Indebtedness” of any Person means, without duplication, any obligation (whether
present or future, actual or contingent, secured or unsecured, as principal or
surety or otherwise) for the payment or repayment of money which would be
regarded as indebtedness in accordance with GAAP, including all Contingent
Liabilities of such Person in respect of any such obligations.

 

--------------------------------------------------------------------------------


 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner;
provided, however, that the Indebtedness of any Person shall not include any
obligation of a partnership in which such Person is a general partner to the
extent that such obligation (including any Contingent Liability) is limited by
its terms.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Interest Expense” means, for any period, all as determined in accordance with
GAAP, total interest expense, whether paid or accrued (without duplication)
(including the interest component of Capitalized Lease Obligations), of the
Borrower and its Subsidiaries on a consolidated basis, including, without
limitation, all bank fees, commissions, discounts and other fees and charges
owed with respect to letters of credit, but excluding, however, amortization of
discount, interest paid in property other than cash or any other interest
expense not payable in cash.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or (in the case
of any Eurocurrency Rate Committed Loan) converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or Bid
Request, as the case may be, or, in the case of Eurocurrency Rate Committed
Loans, nine or twelve months if requested by the Borrower and consented to by
all the Lenders; and (b) as to each Absolute Rate Loan, a period of not less
than 14 days and not more than 180 days as selected by the Borrower in its Bid
Request; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

--------------------------------------------------------------------------------


 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C Issuer
and relating to any such Letter of Credit.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable
Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
publicly available administrative or judicial precedents or authorities, and all
applicable administrative orders, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder.  A Letter of
Credit may only be issued in Dollars.

 

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.04(i).

 

“Letter of Credit Sublimit” means an amount equal to lesser of (a) $25,000,000
and (b) the Aggregate Commitments.  The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Commitments.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan, a Bid Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document and the
Fee Letters.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” means any event which will, or is reasonably likely
to, have a material adverse effect on (a) the financial condition, assets,
liabilities, operations or business of the Borrower and its Subsidiaries taken
as a whole or (b) the Borrower’s ability to perform and comply with its monetary
obligations under this Agreement, the Notes and each other Loan Document.

 

“Maturity Date” means January 25, 2010.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Income” means, for any period, with respect to the Borrower and its
Subsidiaries, income from continuing operations of the Borrower and its
Subsidiaries during such period, determined in accordance with GAAP.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under or in connection with any
Loan Document, Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of

 

--------------------------------------------------------------------------------


 

any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Organic Document” means, (a) relative to the Borrower, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital stock
and (b) relative to any Subsidiary, its applicable corporate, partnership, joint
venture or limited liability company organizational and governing documents and
all arrangements applicable to any of its equity, ownership or membership
interests.

 

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation.

 

“Other Taxes” means any present or future stamp, court or documentary taxes or
any other excise or property taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, this Agreement or
any other Loan Documents.

 

“Outstanding Amount” means (a) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer under Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, firm,
business association, trust, unincorporated organization, bank, joint venture,
government, governmental authority or any other entity, whether acting in an
individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Principal Subsidiary” means a Subsidiary (a) whose total assets or net sales
(each such amount expressed on a consolidated basis in the case of a Subsidiary
which itself has Subsidiaries) represent, respectively, not less than 15% of
either the consolidated total assets or consolidated net sales of the Borrower
and its Subsidiaries, all as calculated annually by reference to the immediately
preceding Fiscal Year-end financial data (consolidated or unconsolidated, as the
case may be) of such Subsidiary and the then latest Fiscal Year-end audited
consolidated financial statements of the Borrower, or (b) to which is
transferred all or substantially all of the assets or undertakings of a
Principal Subsidiary.  A certificate by an Authorized Officer of the Borrower as
to whether a Subsidiary is or is not or was or was not a Principal Subsidiary at
a specified date shall, in the absence of manifest error, be conclusive and
binding.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means a “release,” as such term is defined in CERCLA.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C.  Section 6901, et seq., as in effect from time to time.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request, (c) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (d) with respect to a Swing Line Loan, a Swing Line
Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 51% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
at least 51% of the Total Outstandings (with the

 

--------------------------------------------------------------------------------


 

aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, the chief operating
officer, the president, the chief financial officer, the controller or the
treasurer of the Borrower, or any other officer having substantially the same
authority and responsibility.

 

“Revaluation Date” means with respect to any Loan, each of the following:  (a)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (c)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

 

“Sale-Leaseback Transaction” means any arrangement, directly or indirectly, with
any Person whereby a seller or transferor shall sell or otherwise transfer any
real or personal property if, as part of the same transaction or series of
transactions, the seller or transferor shall then or thereafter lease as lessee,
or similarly acquire the right to possession or use of, such sold or transferred
property, or property which it intends to use substantially to the same extent
or for the same purpose as such sold or transferred property, in any such case
under any lease, agreement or other arrangement, whether or not involving a
Capitalized Lease, with the Person to whom such property was sold or transferred
(other than any such lease, agreement or arrangement having a term, including
renewals, not exceeding three years) which obligates the seller or transferor to
pay rent as lessee or make any other payment to such Person for such possession
or use.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 10:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain

 

--------------------------------------------------------------------------------


 

such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity of which more
than 50% of the outstanding capital stock or other interests having ordinary
voting power to elect a majority of the board of directors or other governing
body of such entity (irrespective of whether at the time securities or interests
of any other class or classes of such entity shall or might have voting power
upon the occurrence of any contingency) is at the time, directly or indirectly,
beneficially owned by such Person, by such Person and one or more other
Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.  Unless otherwise indicated, when used in this Agreement, the term
“Subsidiary” shall refer to a Subsidiary of the Borrower.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.05(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

--------------------------------------------------------------------------------


 

“Type” means (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurocurrency Margin Bid Loan.

 

“United States” and “U.S.” each means the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

 

Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l) of
ERISA.

 

“Yen” and “¥” mean the lawful currency of Japan.

 


1.02        OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:


 


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO
REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE LOAN
DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL
INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING
REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION
SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND
“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


 


(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 


1.03        ACCOUNTING TERMS.  UNLESS OTHERWISE SPECIFIED, ALL ACCOUNTING TERMS
USED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE INTERPRETED, ALL ACCOUNTING
DETERMINATIONS AND

 

--------------------------------------------------------------------------------


 


COMPUTATIONS HEREUNDER OR THEREUNDER (INCLUDING UNDER SECTIONS 7.02 AND 7.04)
SHALL BE MADE IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
(“GAAP”) AS IN EFFECT ON THE CLOSING DATE OF THIS AGREEMENT, AND ALL FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER OR THEREUNDER SHALL BE PREPARED IN
ACCORDANCE WITH GAAP AS IN EFFECT ON THE DATE OF, OR FOR THE PERIOD COVERED BY,
SUCH FINANCIAL STATEMENTS, AND APPLIED IN THE PREPARATION OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 6.01.

 


1.04        EXCHANGE RATES; CURRENCY EQUIVALENTS.

 


(A)           THE ADMINISTRATIVE AGENT SHALL DETERMINE THE SPOT RATES AS OF EACH
REVALUATION DATE TO BE USED FOR CALCULATING DOLLAR EQUIVALENT AMOUNTS OF CREDIT
EXTENSIONS AND OUTSTANDING AMOUNTS DENOMINATED IN ALTERNATIVE CURRENCIES.  SUCH
SPOT RATES SHALL BECOME EFFECTIVE AS OF SUCH REVALUATION DATE AND SHALL BE THE
SPOT RATES EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN THE APPLICABLE CURRENCIES
UNTIL THE NEXT REVALUATION DATE TO OCCUR.  EXCEPT FOR PURPOSES OF FINANCIAL
STATEMENTS DELIVERED BY THE BORROWER HEREUNDER OR CALCULATING FINANCIAL
COVENANTS HEREUNDER OR EXCEPT AS OTHERWISE PROVIDED HEREIN, THE APPLICABLE
AMOUNT OF ANY CURRENCY (OTHER THAN DOLLARS) FOR PURPOSES OF THE LOAN DOCUMENTS
SHALL BE SUCH DOLLAR EQUIVALENT AMOUNT AS SO DETERMINED BY THE ADMINISTRATIVE
AGENT.


 


(B)           WHEREVER IN THIS AGREEMENT IN CONNECTION WITH A COMMITTED
BORROWING OR THE CONVERSION, CONTINUATION OR PREPAYMENT OF A EUROCURRENCY RATE
LOAN AN AMOUNT, SUCH AS A REQUIRED MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN
DOLLARS, BUT SUCH COMMITTED BORROWING OR EUROCURRENCY RATE LOAN IS DENOMINATED
IN AN ALTERNATIVE CURRENCY, SUCH AMOUNT SHALL BE THE RELEVANT ALTERNATIVE
CURRENCY EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO THE NEAREST UNIT OF SUCH
ALTERNATIVE CURRENCY, WITH 0.5 OF A UNIT BEING ROUNDED UPWARD), AS DETERMINED BY
THE ADMINISTRATIVE AGENT.


 


1.05        ADDITIONAL ALTERNATIVE CURRENCIES.

 


(A)           THE BORROWER MAY FROM TIME TO TIME REQUEST THAT EUROCURRENCY RATE
LOANS BE MADE IN A CURRENCY OTHER THAN THOSE SPECIFICALLY LISTED IN THE
DEFINITION OF “ALTERNATIVE CURRENCY;” PROVIDED THAT SUCH REQUESTED CURRENCY IS A
LAWFUL CURRENCY (OTHER THAN DOLLARS) THAT IS READILY AVAILABLE AND FREELY
TRANSFERABLE AND CONVERTIBLE INTO DOLLARS.  ANY SUCH REQUEST SHALL BE SUBJECT TO
THE APPROVAL OF THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


(B)           ANY SUCH REQUEST SHALL BE MADE TO THE ADMINISTRATIVE AGENT NOT
LATER THAN 10:00 A.M., 10 BUSINESS DAYS PRIOR TO THE DATE OF THE DESIRED CREDIT
EXTENSION (OR SUCH OTHER TIME OR DATE AS MAY BE AGREED BY THE ADMINISTRATIVE
AGENT IN ITS SOLE DISCRETION), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER THEREOF.  EACH LENDER SHALL NOTIFY THE ADMINISTRATIVE AGENT,
NOT LATER THAN 10:00 A.M., TEN BUSINESS DAYS AFTER RECEIPT OF SUCH REQUEST
WHETHER IT CONSENTS, IN ITS SOLE DISCRETION, TO THE MAKING OF EUROCURRENCY RATE
LOANS.

 


(C)           ANY FAILURE BY A LENDER TO RESPOND TO SUCH REQUEST WITHIN THE TIME
PERIOD SPECIFIED IN THE PRECEDING SENTENCE SHALL BE DEEMED TO BE A REFUSAL BY
SUCH LENDER TO PERMIT EUROCURRENCY RATE LOANS TO BE MADE IN SUCH REQUESTED
CURRENCY.  IF THE ADMINISTRATIVE AGENT AND ALL THE LENDERS CONSENT TO MAKING
EUROCURRENCY RATE LOANS IN SUCH REQUESTED CURRENCY, THE ADMINISTRATIVE AGENT
SHALL SO NOTIFY THE BORROWER AND SUCH CURRENCY SHALL THEREUPON BE DEEMED

 

--------------------------------------------------------------------------------


 


FOR ALL PURPOSES TO BE AN ALTERNATIVE CURRENCY HEREUNDER FOR PURPOSES OF ANY
COMMITTED BORROWINGS OF EUROCURRENCY RATE LOANS. IF THE ADMINISTRATIVE AGENT
SHALL FAIL TO OBTAIN CONSENT TO ANY REQUEST FOR AN ADDITIONAL CURRENCY UNDER
THIS SECTION 1.05, THE ADMINISTRATIVE AGENT SHALL PROMPTLY SO NOTIFY THE
BORROWER.


 


1.06        CHANGE OF CURRENCY.

 


(A)           EACH OBLIGATION OF THE BORROWER TO MAKE A PAYMENT DENOMINATED IN
THE NATIONAL CURRENCY UNIT OF ANY MEMBER STATE OF THE EUROPEAN UNION THAT ADOPTS
THE EURO AS ITS LAWFUL CURRENCY AFTER THE DATE HEREOF SHALL BE REDENOMINATED
INTO EURO AT THE TIME OF SUCH ADOPTION (IN ACCORDANCE WITH THE EMU
LEGISLATION).  IF, IN RELATION TO THE CURRENCY OF ANY SUCH MEMBER STATE, THE
BASIS OF ACCRUAL OF INTEREST EXPRESSED IN THIS AGREEMENT IN RESPECT OF THAT
CURRENCY SHALL BE INCONSISTENT WITH ANY CONVENTION OR PRACTICE IN THE LONDON
INTERBANK MARKET FOR THE BASIS OF ACCRUAL OF INTEREST IN RESPECT OF THE EURO,
SUCH EXPRESSED BASIS SHALL BE REPLACED BY SUCH CONVENTION OR PRACTICE WITH
EFFECT FROM THE DATE ON WHICH SUCH MEMBER STATE ADOPTS THE EURO AS ITS LAWFUL
CURRENCY; PROVIDED THAT IF ANY COMMITTED BORROWING IN THE CURRENCY OF SUCH
MEMBER STATE IS OUTSTANDING IMMEDIATELY PRIOR TO SUCH DATE, SUCH REPLACEMENT
SHALL TAKE EFFECT, WITH RESPECT TO SUCH COMMITTED BORROWING, AT THE END OF THE
THEN CURRENT INTEREST PERIOD.


 


(B)           EACH PROVISION OF THIS AGREEMENT SHALL BE SUBJECT TO SUCH
REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME SPECIFY TO BE APPROPRIATE TO REFLECT THE ADOPTION OF THE EURO BY ANY MEMBER
STATE OF THE EUROPEAN UNION AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES
RELATING TO THE EURO.


 


(C)           EACH PROVISION OF THIS AGREEMENT ALSO SHALL BE SUBJECT TO SUCH
REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME SPECIFY TO BE APPROPRIATE TO REFLECT A CHANGE IN CURRENCY OF ANY OTHER
COUNTRY AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES RELATING TO THE CHANGE
IN CURRENCY.


 


1.07        ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).


 


1.08        TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO CENTRAL TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


 


1.09        LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE SPECIFIED HEREIN, THE
AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO BE THE STATED AMOUNT
OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS OR THE TERMS OF ANY ISSUER
DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE AUTOMATIC INCREASES IN THE
STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DEEMED TO BE
THE MAXIMUM STATED AMOUNT OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO ALL
SUCH INCREASES, WHETHER OR NOT SUCH MAXIMUM STATED AMOUNT IS IN EFFECT AT SUCH
TIME.

 

--------------------------------------------------------------------------------


 


ARTICLE II
THE CREDITS

 


2.01        COMMITTED LOANS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE LOANS (EACH SUCH LOAN, A “COMMITTED
LOAN”) TO THE BORROWER IN DOLLARS OR IN ONE OR MORE ALTERNATIVE CURRENCIES FROM
TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN
AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH
LENDER’S COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY
COMMITTED BORROWING, (I) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE
COMMITMENTS, (II) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY
LENDER, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF
ALL L/C OBLIGATIONS, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING
AMOUNT OF ALL SWING LINE LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT. 
WITHIN THE LIMITS OF EACH LENDER’S COMMITMENT, AND SUBJECT TO THE OTHER TERMS
AND CONDITIONS HEREOF, THE BORROWER MAY BORROW UNDER THIS SECTION 2.01, PREPAY
UNDER SECTION 2.06, AND REBORROW UNDER THIS SECTION 2.01.  COMMITTED LOANS MAY
BE BASE RATE LOANS OR EUROCURRENCY RATE LOANS, AS FURTHER PROVIDED HEREIN.


 


2.02        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF COMMITTED LOANS.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Committed
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 10:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Committed Loans denominated in Dollars to Base Rate Committed
Loans, (ii) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Committed Loans denominated in Alternative Currencies, and
(iii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurocurrency Rate
Committed Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
10:00 a.m. (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Committed Loans denominated in
Dollars, or (ii) five Business Days (or six Business Days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Committed Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them.  Not later than 10:00 a.m., (i)
three Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Committed Loans denominated in Dollars, or
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Committed Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written

 

--------------------------------------------------------------------------------


 


COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER.  EACH COMMITTED LOAN NOTICE (WHETHER TELEPHONIC OR
WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWER IS REQUESTING A COMMITTED
BORROWING, A CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A
CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS, (II) THE REQUESTED DATE OF
THE BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A
BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED,
CONVERTED OR CONTINUED; PROVIDED THAT THE PRINCIPAL AMOUNT OF COMMITTED LOANS TO
BE BORROWED, CONVERTED OR CONTINUED SHALL BE IN A MINIMUM AGGREGATE PRINCIPAL
AMOUNT OF $10,000,000 OR THE DOLLAR EQUIVALENT THEREOF, OR A WHOLE MULTIPLE OF
$1,000,000 OR ITS DOLLAR EQUIVALENT IN EXCESS THEREOF, (IV) THE TYPE OF
COMMITTED LOANS TO BE BORROWED OR TO WHICH EXISTING COMMITTED LOANS ARE TO BE
CONVERTED, (V) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH RESPECT
THERETO, AND (VI) THE CURRENCY OF THE COMMITTED LOANS TO BE BORROWED.  IF THE
BORROWER FAILS TO SPECIFY A CURRENCY IN A COMMITTED LOAN NOTICE REQUESTING A
BORROWING, THEN THE COMMITTED LOANS SO REQUESTED SHALL BE MADE IN DOLLARS.  IF
THE BORROWER FAILS TO SPECIFY A TYPE OF COMMITTED LOAN IN A COMMITTED LOAN
NOTICE OR IF THE BORROWER FAILS TO GIVE A TIMELY NOTICE REQUESTING A CONVERSION
OR CONTINUATION, THEN THE APPLICABLE COMMITTED LOANS SHALL BE MADE AS, OR
CONVERTED TO, BASE RATE LOANS; PROVIDED, HOWEVER, THAT IN THE CASE OF A FAILURE
TO TIMELY REQUEST A CONTINUATION OF COMMITTED LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY, SUCH LOANS SHALL BE CONTINUED AS EUROCURRENCY RATE LOANS
IN THEIR ORIGINAL CURRENCY WITH AN INTEREST PERIOD OF ONE MONTH.  ANY SUCH
AUTOMATIC CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF
THE INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE EUROCURRENCY
RATE COMMITTED LOANS.  IF THE BORROWER REQUESTS A BORROWING OF, CONVERSION TO,
OR CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS IN ANY SUCH COMMITTED LOAN
NOTICE, BUT FAILS TO SPECIFY AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE
SPECIFIED AN INTEREST PERIOD OF ONE MONTH.  NO COMMITTED LOAN MAY BE CONVERTED
INTO OR CONTINUED AS A COMMITTED LOAN DENOMINATED IN A DIFFERENT CURRENCY, BUT
INSTEAD MUST BE PREPAID IN THE ORIGINAL CURRENCY OF SUCH COMMITTED LOAN AND
REBORROWED IN THE OTHER CURRENCY.


 


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT (AND CURRENCY) OF ITS
APPLICABLE PERCENTAGE OF THE APPLICABLE COMMITTED LOANS, AND IF NO TIMELY NOTICE
OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE
AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO
BASE RATE LOANS OR CONTINUATION OF COMMITTED LOANS DENOMINATED IN A CURRENCY
OTHER THAN DOLLARS, IN EACH CASE AS DESCRIBED IN THE PRECEDING SUBSECTION.  IN
THE CASE OF A COMMITTED BORROWING, EACH LENDER SHALL MAKE THE AMOUNT OF ITS
COMMITTED LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE FOR THE APPLICABLE CURRENCY NOT LATER THAN 12:00
NOON, IN THE CASE OF ANY COMMITTED LOAN DENOMINATED IN DOLLARS, AND NOT LATER
THAN THE APPLICABLE TIME SPECIFIED BY THE ADMINISTRATIVE AGENT IN THE CASE OF
ANY COMMITTED LOAN IN AN ALTERNATIVE CURRENCY, IN EACH CASE ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE
INITIAL CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL
FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER ON THE
BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER; PROVIDED,
HOWEVER, THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH
BORROWING DENOMINATED IN DOLLARS

 

--------------------------------------------------------------------------------


 


IS GIVEN BY THE BORROWER, THERE ARE L/C BORROWINGS OUTSTANDING, THEN THE
PROCEEDS OF SUCH BORROWING, FIRST, SHALL BE APPLIED TO THE PAYMENT IN FULL OF
ANY SUCH L/C BORROWINGS, AND SECOND, SHALL BE MADE AVAILABLE TO THE BORROWER AS
PROVIDED ABOVE.


 


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EUROCURRENCY RATE COMMITTED
LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD
FOR SUCH EUROCURRENCY RATE COMMITTED LOAN.  DURING THE EXISTENCE OF A DEFAULT
(I) WITHOUT THE CONSENT OF THE REQUIRED LENDERS, (A) NO LOANS DENOMINATED IN
DOLLARS MAY BE REQUESTED AS, CONVERTED TO OR CONTINUED AS EUROCURRENCY RATE
COMMITTED LOANS AND (B) NO LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EUROCURRENCY RATE COMMITTED LOANS ON
THE BASIS OF AN INTEREST PERIOD EXCEEDING ONE MONTH AND (II) THE REQUIRED
LENDERS MAY DEMAND THAT ANY OR ALL OF THE THEN OUTSTANDING EUROCURRENCY RATE
COMMITTED LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY BE REDENOMINATED INTO
DOLLARS IN THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF, ON THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO.


 


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EUROCURRENCY RATE COMMITTED LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT
ANY TIME THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWER AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME
RATE USED IN DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC
ANNOUNCEMENT OF SUCH CHANGE.


 


(E)           AFTER GIVING EFFECT TO ALL COMMITTED BORROWINGS, ALL CONVERSIONS
OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF
COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN INTEREST
PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.


 


2.03        BID LOANS.

 


(A)           GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH LENDER AGREES THAT THE BORROWER MAY FROM TIME TO TIME REQUEST THE LENDERS
TO SUBMIT OFFERS TO MAKE LOANS IN DOLLARS (EACH SUCH LOAN, A “BID LOAN”) TO THE
BORROWER PRIOR TO THE MATURITY DATE PURSUANT TO THIS SECTION 2.03; PROVIDED,
HOWEVER, THAT AFTER GIVING EFFECT TO ANY BID BORROWING THE TOTAL OUTSTANDINGS
SHALL NOT EXCEED THE AGGREGATE COMMITMENTS.  THERE SHALL NOT BE MORE THAN TEN
DIFFERENT INTEREST PERIODS IN EFFECT WITH RESPECT TO BID LOANS AT ANY TIME.


 


(B)           REQUESTING COMPETITIVE BIDS.  THE BORROWER MAY REQUEST THE
SUBMISSION OF COMPETITIVE BIDS BY DELIVERING A BID REQUEST TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 11:00 A.M. (I) ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE
OF ANY BID BORROWING THAT IS TO CONSIST OF ABSOLUTE RATE LOANS, OR (II) FOUR
BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO
CONSIST OF EUROCURRENCY MARGIN BID LOANS.  EACH BID REQUEST SHALL SPECIFY (I)
THE REQUESTED DATE OF THE BID BORROWING (WHICH SHALL BE A BUSINESS DAY), (II)
THE AGGREGATE PRINCIPAL AMOUNT OF BID LOANS REQUESTED (WHICH MUST BE $5,000,000
OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF), (III) THE TYPE OF BID
LOANS REQUESTED, AND (IV) THE DURATION OF THE INTEREST PERIOD WITH RESPECT
THERETO (WHICH FOR EUROCURRENCY RATE LOANS SHALL BE FOR MATURITIES OF ONE, TWO,
THREE OR SIX MONTHS, AND FOR BASE RATE LOANS SHALL BE A PERIOD OF 14 TO 180
DAYS), AND SHALL BE SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER.  NO BID
REQUEST SHALL CONTAIN A REQUEST FOR (I) MORE THAN ONE TYPE OF BID LOAN OR (II)
BID LOANS HAVING MORE THAN THREE DIFFERENT INTEREST

 

--------------------------------------------------------------------------------


 


PERIODS.  UNLESS THE ADMINISTRATIVE AGENT OTHERWISE AGREES IN ITS SOLE AND
ABSOLUTE DISCRETION, THE BORROWER MAY NOT SUBMIT A BID REQUEST IF IT HAS
SUBMITTED ANOTHER BID REQUEST WITHIN THE PRIOR FIVE BUSINESS DAYS.


 


(C)           SUBMITTING COMPETITIVE BIDS.

 

(I)            THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF
EACH BID REQUEST RECEIVED BY IT FROM THE BORROWER AND THE CONTENTS OF SUCH BID
REQUEST.

 

(II)           EACH LENDER MAY (BUT SHALL HAVE NO OBLIGATION TO) SUBMIT A
COMPETITIVE BID CONTAINING AN OFFER TO MAKE ONE OR MORE BID LOANS IN RESPONSE TO
SUCH BID REQUEST.  SUCH COMPETITIVE BID MUST BE DELIVERED TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 9:30 A.M. (A) ON THE REQUESTED DATE OF ANY BID BORROWING
THAT IS TO CONSIST OF ABSOLUTE RATE LOANS, AND (B) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF EUROCURRENCY
MARGIN BID LOANS; PROVIDED, HOWEVER, THAT ANY COMPETITIVE BID SUBMITTED BY BANK
OF AMERICA IN ITS CAPACITY AS A LENDER IN RESPONSE TO ANY BID REQUEST MUST BE
SUBMITTED TO THE ADMINISTRATIVE AGENT NOT LATER THAN 9:15 A.M. ON THE DATE ON
WHICH COMPETITIVE BIDS ARE REQUIRED TO BE DELIVERED BY THE OTHER LENDERS IN
RESPONSE TO SUCH BID REQUEST.  EACH COMPETITIVE BID SHALL SPECIFY (A) THE
PROPOSED DATE OF THE BID BORROWING; (B) THE PRINCIPAL AMOUNT OF EACH BID LOAN
FOR WHICH SUCH COMPETITIVE BID IS BEING MADE, WHICH PRINCIPAL AMOUNT (X) MAY BE
EQUAL TO, GREATER THAN OR LESS THAN THE COMMITMENT OF THE BIDDING LENDER, (Y)
MUST BE $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, AND (Z)
MAY NOT EXCEED THE PRINCIPAL AMOUNT OF BID LOANS FOR WHICH COMPETITIVE BIDS WERE
REQUESTED; (C) IF THE PROPOSED BID BORROWING IS TO CONSIST OF ABSOLUTE RATE BID
LOANS, THE ABSOLUTE RATE OFFERED FOR EACH SUCH BID LOAN AND THE INTEREST PERIOD
APPLICABLE THERETO; (D) IF THE PROPOSED BID BORROWING IS TO CONSIST OF
EUROCURRENCY MARGIN BID LOANS, THE EUROCURRENCY BID MARGIN WITH RESPECT TO EACH
SUCH EUROCURRENCY MARGIN BID LOAN AND THE INTEREST PERIOD APPLICABLE THERETO;
AND (E) THE IDENTITY OF THE BIDDING LENDER.

 

(III)          ANY COMPETITIVE BID SHALL BE DISREGARDED IF IT (A) IS RECEIVED
AFTER THE APPLICABLE TIME SPECIFIED IN SUBSECTION (II) ABOVE, (B) IS NOT
SUBSTANTIALLY IN THE FORM OF A COMPETITIVE BID AS SPECIFIED HEREIN, (C) CONTAINS
QUALIFYING, CONDITIONAL OR SIMILAR LANGUAGE, (D) PROPOSES TERMS OTHER THAN OR IN
ADDITION TO THOSE SET FORTH IN THE APPLICABLE BID REQUEST, OR (E) IS OTHERWISE
NOT RESPONSIVE TO SUCH BID REQUEST.  ANY LENDER MAY CORRECT A COMPETITIVE BID
CONTAINING A MANIFEST ERROR BY SUBMITTING A CORRECTED COMPETITIVE BID
(IDENTIFIED AS SUCH) NOT LATER THAN THE APPLICABLE TIME REQUIRED FOR SUBMISSION
OF COMPETITIVE BIDS.  ANY SUCH SUBMISSION OF A CORRECTED COMPETITIVE BID SHALL
CONSTITUTE A REVOCATION OF THE COMPETITIVE BID THAT CONTAINED THE MANIFEST
ERROR.  THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED TO, NOTIFY ANY
LENDER OF ANY MANIFEST ERROR IT DETECTS IN SUCH LENDER’S COMPETITIVE BID.

 

(IV)          SUBJECT ONLY TO THE PROVISIONS OF SECTIONS 3.02, 3.03 AND 4.02 AND
SUBSECTION (III) ABOVE, EACH COMPETITIVE BID SHALL BE IRREVOCABLE.

 


(D)           NOTICE TO BORROWER OF COMPETITIVE BIDS.  NOT LATER THAN 10:00 A.M.
(I) ON THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF ABSOLUTE
RATE LOANS, OR (II) THREE

 

--------------------------------------------------------------------------------


 


BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO
CONSIST OF EUROCURRENCY MARGIN BID LOANS, THE ADMINISTRATIVE AGENT SHALL NOTIFY
THE BORROWER OF THE IDENTITY OF EACH LENDER THAT HAS SUBMITTED A COMPETITIVE BID
THAT COMPLIES WITH SECTION 2.03(C) AND OF THE TERMS OF THE OFFERS CONTAINED IN
EACH SUCH COMPETITIVE BID.


 


(E)           ACCEPTANCE OF COMPETITIVE BIDS.  NOT LATER THAN 10:30 A.M. (I) ON
THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF ABSOLUTE RATE
LOANS, AND (II) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BID
BORROWING THAT IS TO CONSIST OF EUROCURRENCY MARGIN BID LOANS, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ITS ACCEPTANCE OR REJECTION OF THE
OFFERS NOTIFIED TO IT PURSUANT TO SECTION 2.03(D).  THE BORROWER SHALL BE UNDER
NO OBLIGATION TO ACCEPT ANY COMPETITIVE BID AND MAY CHOOSE TO REJECT ALL
COMPETITIVE BIDS.  IN THE CASE OF ACCEPTANCE, SUCH NOTICE SHALL SPECIFY THE
AGGREGATE PRINCIPAL AMOUNT OF COMPETITIVE BIDS FOR EACH INTEREST PERIOD THAT IS
ACCEPTED.  THE BORROWER MAY ACCEPT ANY COMPETITIVE BID IN WHOLE OR IN PART;
PROVIDED THAT:


 

(I)            THE AGGREGATE PRINCIPAL AMOUNT OF EACH BID BORROWING MAY NOT
EXCEED THE APPLICABLE AMOUNT SET FORTH IN THE RELATED BID REQUEST;

 

(II)           THE PRINCIPAL AMOUNT OF EACH BID LOAN MUST BE $5,000,000 OR A
WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF;

 

(III)          THE ACCEPTANCE OF OFFERS MAY BE MADE ONLY ON THE BASIS OF
ASCENDING ABSOLUTE RATES OR EUROCURRENCY BID MARGINS WITHIN EACH INTEREST
PERIOD; AND

 

(IV)          THE BORROWER MAY NOT ACCEPT ANY OFFER THAT IS DESCRIBED IN SECTION
2.03(C)(III) OR THAT OTHERWISE FAILS TO COMPLY WITH THE REQUIREMENTS HEREOF.

 


(F)            PROCEDURE FOR IDENTICAL BIDS.  IF TWO OR MORE LENDERS HAVE
SUBMITTED COMPETITIVE BIDS AT THE SAME ABSOLUTE RATE OR EUROCURRENCY BID MARGIN,
AS THE CASE MAY BE, FOR THE SAME INTEREST PERIOD, AND THE RESULT OF ACCEPTING
ALL OF SUCH COMPETITIVE BIDS IN WHOLE (TOGETHER WITH ANY OTHER COMPETITIVE BIDS
AT LOWER ABSOLUTE RATES OR EUROCURRENCY BID MARGINS, AS THE CASE MAY BE,
ACCEPTED FOR SUCH INTEREST PERIOD IN CONFORMITY WITH THE REQUIREMENTS OF SECTION
2.03(E)(III)) WOULD BE TO CAUSE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
THE APPLICABLE BID BORROWING TO EXCEED THE AMOUNT SPECIFIED THEREFOR IN THE
RELATED BID REQUEST, THEN, UNLESS OTHERWISE AGREED BY THE BORROWER, THE
ADMINISTRATIVE AGENT AND SUCH LENDERS, SUCH COMPETITIVE BIDS SHALL BE ACCEPTED
AS NEARLY AS POSSIBLE IN PROPORTION TO THE AMOUNT OFFERED BY EACH SUCH LENDER IN
RESPECT OF SUCH INTEREST PERIOD, WITH SUCH ACCEPTED AMOUNTS BEING ROUNDED TO THE
NEAREST WHOLE MULTIPLE OF $1,000,000.


 


(G)           NOTICE TO LENDERS OF ACCEPTANCE OR REJECTION OF BIDS.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER HAVING SUBMITTED A
COMPETITIVE BID WHETHER OR NOT ITS OFFER HAS BEEN ACCEPTED AND, IF ITS OFFER HAS
BEEN ACCEPTED, OF THE AMOUNT OF THE BID LOAN OR BID LOANS TO BE MADE BY IT ON
THE DATE OF THE APPLICABLE BID BORROWING.  ANY COMPETITIVE BID OR PORTION
THEREOF THAT IS NOT ACCEPTED BY THE BORROWER BY THE APPLICABLE TIME SPECIFIED IN
SECTION 2.03(E) SHALL BE DEEMED REJECTED.


 


(H)           NOTICE OF EUROCURRENCY BASE RATE.  IF ANY BID BORROWING IS TO
CONSIST OF EUROCURRENCY MARGIN LOANS, THE ADMINISTRATIVE AGENT SHALL DETERMINE
THE EUROCURRENCY BASE

 

--------------------------------------------------------------------------------


 


RATE FOR THE RELEVANT INTEREST PERIOD, AND PROMPTLY AFTER MAKING SUCH
DETERMINATION, SHALL NOTIFY THE BORROWER AND THE LENDERS THAT WILL BE
PARTICIPATING IN SUCH BID BORROWING OF SUCH EUROCURRENCY BASE RATE.


 


(I)            FUNDING OF BID LOANS.  EACH LENDER THAT HAS RECEIVED NOTICE
PURSUANT TO SECTION 2.03(G) THAT ALL OR A PORTION OF ITS COMPETITIVE BID HAS
BEEN ACCEPTED BY THE BORROWER SHALL MAKE THE AMOUNT OF ITS BID LOAN(S) AVAILABLE
TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 12:00 NOON ON THE DATE OF THE REQUESTED BID
BORROWING.  UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION
4.02, THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE
BORROWER IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.


 


(J)            NOTICE OF RANGE OF BIDS.  AFTER EACH COMPETITIVE BID AUCTION
PURSUANT TO THIS SECTION 2.03, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER
THAT SUBMITTED A COMPETITIVE BID IN SUCH AUCTION OF THE RANGES OF BIDS SUBMITTED
(WITHOUT THE BIDDER’S NAME) AND ACCEPTED FOR EACH BID LOAN AND THE AGGREGATE
AMOUNT OF EACH BID BORROWING.


 


2.04        LETTERS OF CREDIT.

 


(A)           THE LETTER OF CREDIT COMMITMENT.


 

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE L/C
ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE LENDERS SET FORTH IN THIS
SECTION 2.04, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM
THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE LETTERS OF
CREDIT DENOMINATED IN DOLLARS FOR THE ACCOUNT OF THE BORROWER, AND TO AMEND OR
EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION
(B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF CREDIT; AND (B) THE
LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT ISSUED FOR THE
ACCOUNT OF THE BORROWER AND ANY DRAWINGS THEREUNDER; PROVIDED THAT AFTER GIVING
EFFECT TO ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY LETTER OF CREDIT, (X) THE
TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, (Y) THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS, SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT
OF THE L/C OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH
REQUEST BY THE BORROWER FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT
SHALL BE DEEMED TO BE A REPRESENTATION BY THE BORROWER THAT THE L/C CREDIT
EXTENSION SO REQUESTED COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO
THE PRECEDING SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS
AND CONDITIONS HEREOF, THE BORROWER’S ABILITY TO OBTAIN LETTERS OF CREDIT SHALL
BE FULLY REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING
PERIOD, OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED
OR THAT HAVE BEEN DRAWN UPON AND REIMBURSED.

 

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT, IF:

 

--------------------------------------------------------------------------------


 

(A)          SUBJECT TO SECTION 2.04(B)(III), THE EXPIRY DATE OF SUCH REQUESTED
LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE
OR LAST EXTENSION, UNLESS THE REQUIRED LENDERS HAVE APPROVED SUCH EXPIRY DATE;
OR

 

(B)           THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE LENDERS HAVE APPROVED
SUCH EXPIRY DATE.

 

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

 

(A)          ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR
REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH THE L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

 

(B)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE OF
THE INTERNAL POLICIES OF THE L/C ISSUER REGARDING LETTERS OF CREDIT GENERALLY;

 

(C)           EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN
$1,000,000;

 

(D)          THE L/C ISSUER DOES NOT AS OF THE ISSUANCE DATE OF SUCH REQUESTED
LETTER OF CREDIT ISSUE LETTERS OF CREDIT IN THE REQUESTED CURRENCY;

 

(E)           SUCH LETTER OF CREDIT CONTAINS ANY PROVISIONS FOR AUTOMATIC
REINSTATEMENT OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER; OR

 

(F)           A DEFAULT OF ANY LENDER’S OBLIGATIONS TO FUND UNDER SECTION
2.04(C) EXISTS OR ANY LENDER IS AT SUCH TIME A DEFAULTING LENDER HEREUNDER,
UNLESS THE L/C ISSUER HAS ENTERED INTO SATISFACTORY ARRANGEMENTS WITH THE
BORROWER OR SUCH LENDER TO ELIMINATE THE L/C ISSUER’S RISK WITH RESPECT TO SUCH
LENDER.

 

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

 

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT

 

--------------------------------------------------------------------------------


 

IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE BENEFICIARY OF SUCH
LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO SUCH LETTER OF
CREDIT.

 

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT TO
ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH, AND
THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE
ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR
PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH LETTERS OF
CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX
INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS
ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C ISSUER.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)            EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY
BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE L/C ISSUER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M. AT LEAST TWO BUSINESS DAYS PRIOR
TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT AS THE CASE MAY BE, OR SUCH
LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY AGREE IN
A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION, PRIOR TO THE PROPOSED ISSUE DATE
OR THE DATE OF AMENDMENT AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN
INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL
SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: (A) THE PROPOSED
ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY);
(B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF
THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY
IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND (G) SUCH
OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST FOR AN
AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION
SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER (A) THE LETTER
OF CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL
BE A BUSINESS DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER
MATTERS AS THE L/C ISSUER MAY REQUIRE.  ADDITIONALLY, THE BORROWER SHALL FURNISH
TO THE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER DOCUMENTS AND
INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE OR AMENDMENT,
INCLUDING ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE ADMINISTRATIVE AGENT
MAY REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE BORROWER AND, IF NOT, THE L/C ISSUER WILL PROVIDE
THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT OR THE
BORROWER, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF ISSUANCE OR
AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE

 

--------------------------------------------------------------------------------


 

APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER OR
ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN
ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS PRACTICES. 
IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE
DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM
THE L/C ISSUER A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL
TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH
LETTER OF CREDIT.

 

(III)          IF THE BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, AGREE TO
ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH, AN
“AUTO-EXTENSION LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER
OF CREDIT MUST PERMIT THE L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE
IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER
OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A
DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE
AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.  UNLESS OTHERWISE
DIRECTED BY THE L/C ISSUER, THE BORROWER SHALL NOT BE REQUIRED TO MAKE A
SPECIFIC REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION.  ONCE AN
AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS SHALL BE DEEMED TO
HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE L/C ISSUER TO PERMIT THE EXTENSION OF
SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT LATER THAN THE LETTER OF
CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C ISSUER SHALL NOT PERMIT
ANY SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED THAT IT WOULD NOT BE
PERMITTED, OR WOULD HAVE NO OBLIGATION, AT SUCH TIME TO ISSUE SUCH LETTER OF
CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF
THE PROVISIONS OF SECTION 2.04(A)(II), 2.04(A)(III) OR OTHERWISE), OR (B) IT HAS
RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY
THAT IS FIVE BUSINESS DAYS BEFORE THE NON-EXTENSION NOTICE DATE (1) FROM THE
ADMINISTRATIVE AGENT THAT THE REQUIRED LENDERS HAVE ELECTED NOT TO PERMIT SUCH
EXTENSION OR (2) FROM THE ADMINISTRATIVE AGENT, ANY LENDER OR THE BORROWER THAT
ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN
SATISFIED, AND IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH
EXTENSION.

 

(IV)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWER AND
THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY
NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 10:00 A.M. ON THE
DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE,
AN “HONOR DATE”), THE BORROWER SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE
BORROWER FAILS TO SO REIMBURSE THE L/C ISSUER BY SUCH

 

--------------------------------------------------------------------------------


 

TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR
DATE, THE AMOUNT OF THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND
THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  IN SUCH EVENT, THE
BORROWER SHALL BE DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF BASE RATE
LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED
AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02
FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE
UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE
GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION
2.04(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING;
PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE
CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)           EACH LENDER SHALL UPON ANY NOTICE PURSUANT TO SECTION 2.04(C)(I)
MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER, AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT EQUAL TO ITS
APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER THAN 12:00 NOON ON
THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE ADMINISTRATIVE AGENT,
WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION 2.04(C)(III), EACH LENDER THAT
SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE COMMITTED LOAN
TO THE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS
SO RECEIVED TO THE L/C ISSUER.

 

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE CONDITIONS
SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE
BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN L/C BORROWING
IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH L/C
BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER WITH INTEREST) AND SHALL
BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION
2.04(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH L/C
BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN SATISFACTION
OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.04.

 

(IV)          UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR L/C ADVANCE PURSUANT
TO THIS SECTION 2.04(C) TO REIMBURSE THE L/C ISSUER FOR ANY AMOUNT DRAWN UNDER
ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S APPLICABLE PERCENTAGE
OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C ISSUER.

 

(V)           EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR L/C ADVANCES
TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS OF CREDIT, AS
CONTEMPLATED BY THIS SECTION 2.04(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE
AGAINST THE L/C ISSUER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS
PURSUANT TO THIS SECTION 2.04(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN DELIVERY

 

--------------------------------------------------------------------------------


 

BY THE BORROWER OF A COMMITTED LOAN NOTICE).  NO SUCH MAKING OF AN L/C ADVANCE
SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO REIMBURSE
THE L/C ISSUER FOR THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY
LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE PAID BY SUCH LENDER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.04(C) BY THE TIME
SPECIFIED IN SECTION 2.04(C)(II), THE L/C ISSUER SHALL BE ENTITLED TO RECOVER
FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE L/C
ISSUER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO
TIME IN EFFECT.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY LENDER
(THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SUBSECTION (VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.

 

(I)            AT ANY TIME AFTER THE L/C ISSUER HAS MADE A PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE IN
RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.04(C), IF THE
ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN
RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY
FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED
THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE
TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF (APPROPRIATELY ADJUSTED, IN THE
CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH
LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.04(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C
ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT
RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
SUBSECTION SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO REPAY EACH
L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

--------------------------------------------------------------------------------


 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWER OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM
ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER OR
ANY SUBSIDIARY.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF L/C ISSUER.  EACH LENDER AND THE BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II)
ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
ISSUER DOCUMENT.  THE BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS
OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF
CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL
NOT, PRECLUDE THE BORROWER’S PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE
AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE
OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED
PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF

 

--------------------------------------------------------------------------------


 


THE L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED
IN SECTION 2.04(E)(I) THROUGH (V); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH
CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST
THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWER, TO THE EXTENT,
BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY,
DAMAGES SUFFERED BY THE BORROWER WHICH THE BORROWER PROVES WERE CAUSED BY THE
L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND THE L/C ISSUER
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT
OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART,
WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF,
AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE BORROWER SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS 2.06
AND 8.02(C) SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL
HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.04, SECTION 2.06 AND SECTION 8.02(C),
“CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS
COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO
DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS). 
DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE BORROWER HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE
LENDERS, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES
THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED
IN BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.


 


(H)           APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED THE RULES OF THE
ISP SHALL APPLY TO EACH LETTER OF CREDIT.


 


(I)            LETTER OF CREDIT FEES.  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) FOR
EACH LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE TIMES THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING
THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF
SUCH LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.09. 
LETTER OF CREDIT FEES SHALL BE (I) COMPUTED ON A QUARTERLY BASIS IN ARREARS AND
(II) DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE
AND THEREAFTER ON DEMAND.  IF THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING
ANY QUARTER, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT
SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH
PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN

 

--------------------------------------------------------------------------------


 


EFFECT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, UPON THE
REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER
OF CREDIT FEES SHALL ACCRUE AT THE DEFAULT RATE.


 


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT THE RATE PER
ANNUM SPECIFIED IN THE BANK OF AMERICA FEE LETTER, COMPUTED ON THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT ON A QUARTERLY BASIS IN
ARREARS, AND DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH
MARCH, JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO
OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT
EXPIRATION DATE AND THEREAFTER ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY
AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH
LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 1.09.  IN
ADDITION, THE BORROWER SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN ACCOUNT,
THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING FEES, AND
OTHER STANDARD COSTS AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF
CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS
AND CHARGES ARE DUE AND PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


 


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


 


2.05        SWING LINE LOANS.


 


(A)           THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWING LINE LENDER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.05, TO MAKE LOANS (EACH SUCH LOAN, A
“SWING LINE LOAN”) TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING
THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME
OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT, NOTWITHSTANDING THE FACT THAT
SUCH SWING LINE LOANS, WHEN AGGREGATED WITH THE APPLICABLE PERCENTAGE OF THE
OUTSTANDING AMOUNT OF COMMITTED LOANS AND L/C OBLIGATIONS OF THE LENDER ACTING
AS SWING LINE LENDER, MAY EXCEED THE AMOUNT OF SUCH LENDER’S COMMITMENT;
PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE
TOTAL OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, AND (II) THE
AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS,
PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING
LINE LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER,
THAT THE BORROWER SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE
ANY OUTSTANDING SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO
THE OTHER TERMS AND CONDITIONS HEREOF, THE BORROWER MAY BORROW UNDER THIS
SECTION 2.05, PREPAY UNDER SECTION 2.06, AND REBORROW UNDER THIS SECTION 2.05. 
EACH SWING LINE LOAN SHALL BE A BASE RATE LOAN.  IMMEDIATELY UPON THE MAKING OF
A SWING LINE LOAN, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE SWING LINE LENDER A RISK
PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF SUCH SWING LINE LOAN.

 

--------------------------------------------------------------------------------


 


(B)           BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE MADE
UPON THE BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE MUST BE
RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT NOT LATER THAN
12:00 NOON ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I) THE AMOUNT TO
BE BORROWED, WHICH SHALL BE IN A MINIMUM AMOUNT OF $1,000,000, AND (II) THE
REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH TELEPHONIC
NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE, APPROPRIATELY
COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER.  PROMPTLY AFTER
RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE, THE
SWING LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN
NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF.  UNLESS THE SWING LINE
LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE
AGENT (INCLUDING AT THE REQUEST OF ANY LENDER) PRIOR TO 1:00 P.M. ON THE DATE OF
THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO
MAKE SUCH SWING LINE LOAN AS A RESULT OF THE LIMITATIONS SET FORTH IN THE
PROVISO TO THE FIRST SENTENCE OF SECTION 2.05(A), OR (B) THAT ONE OR MORE OF THE
APPLICABLE CONDITIONS SPECIFIED IN ARTICLE IV IS NOT THEN SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER WILL, NOT
LATER THAN 2:00 P.M. ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN
NOTICE, MAKE THE AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE BORROWER AT ITS
OFFICE BY CREDITING THE ACCOUNT OF THE BORROWER ON THE BOOKS OF THE SWING LINE
LENDER IN SAME DAY FUNDS.


 


(C)           REFINANCING OF SWING LINE LOANS.


 

(I)            THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY REQUEST, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
AUTHORIZES THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT EACH LENDER
MAKE A BASE RATE COMMITTED LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING.  SUCH REQUEST
SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A
COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO
THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH
IN SECTION 4.02.  THE SWING LINE LENDER SHALL FURNISH THE BORROWER WITH A COPY
OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING SUCH NOTICE TO
THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL MAKE AN AMOUNT EQUAL TO ITS
APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN NOTICE
AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS FOR THE ACCOUNT OF THE
SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE FOR DOLLAR-DENOMINATED
PAYMENTS NOT LATER THAN 12:00 NOON ON THE DAY SPECIFIED IN SUCH COMMITTED LOAN
NOTICE, WHEREUPON, SUBJECT TO SECTION 2.05(C)(II), EACH LENDER THAT SO MAKES
FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE COMMITTED LOAN TO THE
BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE SWING LINE LENDER.

 

(II)           IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED BY
SUCH A COMMITTED BORROWING IN ACCORDANCE WITH SECTION 2.05(C)(I), THE REQUEST
FOR BASE RATE

 

--------------------------------------------------------------------------------


 

COMMITTED LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH HEREIN SHALL BE
DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE LENDERS FUND
ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE LOAN AND EACH LENDER’S PAYMENT
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER PURSUANT TO
SECTION 2.05(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH PARTICIPATION.

 

(III)          IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT REQUIRED TO BE PAID BY SUCH
LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.05(C) BY THE TIME
SPECIFIED IN SECTION 2.05(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME
TO TIME IN EFFECT.  A CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO ANY
LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS SUBSECTION (III) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

(IV)          EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR TO PURCHASE
AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS SECTION
2.05(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE
BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH
LENDER’S OBLIGATION TO MAKE COMMITTED LOANS PURSUANT TO THIS SECTION 2.05(C) IS
SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4.02.  NO SUCH FUNDING OF RISK
PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER
TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER ANY LENDER HAS PURCHASED AND FUNDED A RISK
PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE OF SUCH PAYMENT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S RISK PARTICIPATION WAS FUNDED) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.

 

(II)           IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT OF
PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY THE
SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWING LINE LENDER ITS APPLICABLE
PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON
FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE.  THE ADMINISTRATIVE AGENT WILL
MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE

 

--------------------------------------------------------------------------------


 

LENDER.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)           INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE LENDER
SHALL BE RESPONSIBLE FOR INVOICING THE BORROWER FOR INTEREST ON THE SWING LINE
LOANS.  UNTIL EACH LENDER FUNDS ITS BASE RATE COMMITTED LOAN OR RISK
PARTICIPATION PURSUANT TO THIS SECTION 2.05 TO REFINANCE SUCH LENDER’S
APPLICABLE PERCENTAGE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH
APPLICABLE PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


 


(F)            PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE BORROWER SHALL MAKE
ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE SWING LINE LOANS
DIRECTLY TO THE SWING LINE LENDER.


 


2.06        PREPAYMENTS.


 


(A)           THE BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY
TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY COMMITTED LOANS IN WHOLE OR IN PART
WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M. (A) THREE BUSINESS DAYS PRIOR
TO ANY DATE OF PREPAYMENT OF EUROCURRENCY RATE COMMITTED LOANS DENOMINATED IN
DOLLARS, (B) FOUR BUSINESS DAYS (OR FIVE, IN THE CASE OF PREPAYMENT OF LOANS
DENOMINATED IN SPECIAL NOTICE CURRENCIES) PRIOR TO ANY DATE OF PREPAYMENT OF
EUROCURRENCY RATE COMMITTED LOANS DENOMINATED IN ALTERNATIVE CURRENCIES, AND (C)
ON THE DATE OF PREPAYMENT OF BASE RATE COMMITTED LOANS; (II) ANY PREPAYMENT
SHALL BE IN A PRINCIPAL AMOUNT OF $5,000,000 OR A WHOLE MULTIPLE OF $1,000,000
IN EXCESS THEREOF OR, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN
OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF COMMITTED LOANS TO BE PREPAID AND, IF EUROCURRENCY
LOANS ARE TO BE PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH
SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE
SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A EUROCURRENCY RATE
LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID,
TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH
SUCH PREPAYMENT SHALL BE APPLIED TO THE COMMITTED LOANS OF THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.


 


(B)           NO BID LOAN MAY BE PREPAID WITHOUT THE PRIOR CONSENT OF THE
APPLICABLE BID LOAN LENDER.


 


(C)           THE BORROWER MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED
THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON ON THE DATE OF THE PREPAYMENT,
AND (II) ANY SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF
$1,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  EACH SUCH
NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH NOTICE IS
GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN.

 

--------------------------------------------------------------------------------


 


(D)           IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER AT ANY TIME THAT
THE TOTAL OUTSTANDINGS AT SUCH TIME EXCEED AN AMOUNT EQUAL TO 105% OF THE
AGGREGATE COMMITMENTS THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER
RECEIPT OF SUCH NOTICE, THE BORROWER SHALL PREPAY LOANS AND/OR THE BORROWER
SHALL CASH COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT SUFFICIENT
TO REDUCE SUCH OUTSTANDING AMOUNT AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO
EXCEED 100% OF THE AGGREGATE COMMITMENTS THEN IN EFFECT; PROVIDED, HOWEVER,
THAT, SUBJECT TO THE PROVISIONS OF SECTION 2.04(G)(II), THE BORROWER SHALL NOT
BE REQUIRED TO CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION
2.06(D) UNLESS AFTER THE PREPAYMENT IN FULL OF THE LOANS THE TOTAL OUTSTANDINGS
EXCEED THE AGGREGATE COMMITMENTS THEN IN EFFECT.  THE ADMINISTRATIVE AGENT MAY,
AT ANY TIME AND FROM TIME TO TIME AFTER THE INITIAL DEPOSIT OF SUCH CASH
COLLATERAL, REQUEST THAT ADDITIONAL CASH COLLATERAL BE PROVIDED IN ORDER TO
PROTECT AGAINST THE RESULTS OF FURTHER EXCHANGE RATE FLUCTUATIONS.


 


2.07        TERMINATION OR REDUCTION OF COMMITMENTS.  THE BORROWER MAY, UPON
NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE COMMITMENTS, OR FROM
TIME TO TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS; PROVIDED THAT (I) ANY
SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 10:00
A.M. THREE BUSINESS DAYS PRIOR TO THE DATE OF TERMINATION OR REDUCTION, (II) ANY
SUCH PARTIAL REDUCTION SHALL BE IN AN AGGREGATE AMOUNT OF $10,000,000 OR ANY
WHOLE MULTIPLE OF $5,000,000 IN EXCESS THEREOF, (III) THE BORROWER SHALL NOT
TERMINATE OR REDUCE THE AGGREGATE COMMITMENTS IF, AFTER GIVING EFFECT THERETO
AND TO ANY CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED
THE AGGREGATE COMMITMENTS, AND (IV) IF, AFTER GIVING EFFECT TO ANY REDUCTION OF
THE AGGREGATE COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE
SUBLIMIT EXCEEDS THE AMOUNT OF THE AGGREGATE COMMITMENTS, SUCH SUBLIMIT SHALL BE
AUTOMATICALLY REDUCED BY THE AMOUNT OF SUCH EXCESS.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY THE LENDERS OF ANY SUCH NOTICE OF TERMINATION OR REDUCTION
OF THE AGGREGATE COMMITMENTS.  THE AMOUNT OF ANY SUCH AGGREGATE COMMITMENT
REDUCTION SHALL NOT BE APPLIED TO THE LETTER OF CREDIT SUBLIMIT UNLESS OTHERWISE
SPECIFIED BY THE BORROWER.  ANY REDUCTION OF THE AGGREGATE COMMITMENTS SHALL BE
APPLIED TO THE COMMITMENT OF EACH LENDER ACCORDING TO ITS APPLICABLE
PERCENTAGE.  ALL FEES ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE
AGGREGATE COMMITMENTS SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


 


2.08        REPAYMENT OF LOANS.


 


(A)           THE BORROWER SHALL REPAY TO THE LENDERS ON THE MATURITY DATE THE
AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS OUTSTANDING ON SUCH DATE.


 


(B)           THE BORROWER SHALL REPAY EACH BID LOAN ON THE LAST DAY OF THE
INTEREST PERIOD IN RESPECT THEREOF.


 


(C)           THE BORROWER SHALL REPAY EACH SWING LINE LOAN ON THE EARLIER TO
OCCUR OF (I) THE DATE TEN BUSINESS DAYS AFTER SUCH LOAN IS MADE AND (II) THE
MATURITY DATE.


 


2.09        INTEREST.


 


(A)           SUBJECT TO THE PROVISIONS OF SUBSECTION (B) BELOW, (I) EACH
EUROCURRENCY RATE COMMITTED LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST

 

--------------------------------------------------------------------------------


 


PERIOD AT A RATE PER ANNUM EQUAL TO THE EUROCURRENCY RATE FOR SUCH INTEREST
PERIOD PLUS THE APPLICABLE RATE PLUS (IN THE CASE OF A EUROCURRENCY RATE LOAN OF
ANY LENDER WHICH IS LENT FROM A LENDING OFFICE IN THE UNITED KINGDOM OR A
PARTICIPATING MEMBER STATE) THE MANDATORY COST; (II) EACH BASE RATE COMMITTED
LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE
APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE
APPLICABLE RATE; (III) EACH BID LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FOR THE INTEREST PERIOD THEREFOR AT A RATE PER ANNUM
EQUAL TO THE EUROCURRENCY RATE FOR SUCH INTEREST PERIOD PLUS (OR MINUS) THE
EUROCURRENCY BID MARGIN, OR AT THE ABSOLUTE RATE FOR SUCH INTEREST PERIOD, AS
THE CASE MAY BE; AND (IV) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE RATE.


 


(B)           (I)            IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID
WHEN DUE (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR
INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE
DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (WITHOUT REGARD TO ANY
APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED LENDERS, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

 

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWER SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

 

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.

 


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 


2.10        FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN SECTIONS 2.04(I)
AND (J):


 


(A)           FACILITY FEE.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE, A
FACILITY FEE IN DOLLARS EQUAL TO THE APPLICABLE RATE TIMES THE ACTUAL DAILY
AMOUNT OF THE AGGREGATE COMMITMENTS (OR, IF THE AGGREGATE COMMITMENTS HAVE
TERMINATED, ON THE OUTSTANDING AMOUNT OF ALL COMMITTED LOANS, SWING LINE LOANS
AND L/C OBLIGATIONS), REGARDLESS OF USAGE.  THE FACILITY FEE SHALL ACCRUE AT ALL
TIMES DURING THE AVAILABILITY PERIOD (AND THEREAFTER SO LONG AS ANY COMMITTED
LOANS, SWING LINE LOANS OR L/C OBLIGATIONS REMAIN OUTSTANDING), INCLUDING AT ANY
TIME DURING WHICH ONE OR

 

--------------------------------------------------------------------------------


 


MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE,
AND ON THE MATURITY DATE (AND, IF APPLICABLE, THEREAFTER ON DEMAND).  THE
FACILITY FEE AND UTILIZATION FEE REFERRED TO IN SECTION 2.10(B) SHALL BE
CALCULATED QUARTERLY IN ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE
RATE DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED AND
MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER
THAT SUCH APPLICABLE RATE WAS IN EFFECT.


 


(B)                                 UTILIZATION FEE.  THE BORROWER AGREES TO PAY
TO THE ADMINISTRATIVE AGENT FOR THE PRO RATA ACCOUNT OF EACH LENDER, IN
ACCORDANCE WITH SUCH LENDER’S LOANS, A UTILIZATION FEE FOR EACH DAY FROM THE
DATE HEREOF TO AND INCLUDING THE MATURITY DATE FOR EACH DAY THAT TOTAL
OUTSTANDINGS ON THE CLOSE OF BUSINESS (IF A BUSINESS DAY) OF SUCH DAY IS EQUAL
TO OR GREATER THAN 50% OF THE SUM OF THE AGGREGATE COMMITMENTS.  THE UTILIZATION
FEE SHALL ACCRUE AT ALL TIMES, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF
THE CONDITIONS IN ARTICLE IV IS NOT MET.  IF APPLICABLE, SUCH UTILIZATION FEE
SHALL BE EQUAL TO THE APPLICABLE RATE TIMES TOTAL OUTSTANDINGS ON THE CLOSE OF
BUSINESS (IF A BUSINESS DAY), PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS
DAY OF MARCH, JUNE, SEPTEMBER, AND DECEMBER, AND THE MATURITY DATE.


 


(C)                                  OTHER FEES.  THE BORROWER SHALL PAY TO BANC
OF AMERICA SECURITIES LLC AND THE ADMINISTRATIVE AGENT FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE FEE LETTER, WHICH FEES SHALL BE FOR THE RESPECTIVE
ACCOUNTS OF THE ADMINISTRATIVE AGENT, BANC OF AMERICA SECURITIES LLC AND THE
LENDERS AS SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 


2.11                        COMPUTATION OF INTEREST AND FEES.  ALL COMPUTATIONS
OF INTEREST FOR BASE RATE LOANS WHEN THE BASE RATE IS DETERMINED BY BANK OF
AMERICA’S “PRIME RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR 366 DAYS,
AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND
INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED
(WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE, BEING PAID THAN IF
COMPUTED ON THE BASIS OF A 365-DAY YEAR), OR, IN THE CASE OF INTEREST IN RESPECT
OF COMMITTED LOANS DENOMINATED IN ALTERNATIVE CURRENCIES AS TO WHICH MARKET
PRACTICE DIFFERS FROM THE FOREGOING, IN ACCORDANCE WITH SUCH MARKET PRACTICE. 
INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS MADE, AND
SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON WHICH THE
LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON THE SAME
DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.13(A), BEAR INTEREST FOR ONE
DAY.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST RATE OR FEE
HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR.


 


2.12                        EVIDENCE OF DEBT.

 


(A)                                  THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE
BY THE LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT

 

--------------------------------------------------------------------------------


 


BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND
RECORDS OF THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND
RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST
ERROR.  UPON THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT,
THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE
ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN
ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS
NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF
ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


 


(B)                                 IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING
THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT
AND SWING LINE LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF
ANY LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 


2.13                        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.

 


(A)                                  GENERAL.  ALL PAYMENTS TO BE MADE BY THE
BORROWER SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN
AND EXCEPT WITH RESPECT TO PRINCIPAL OF AND INTEREST ON LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY, ALL PAYMENTS BY THE BORROWER HEREUNDER SHALL BE MADE TO
THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH
SUCH PAYMENT IS OWED, AT THE APPLICABLE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS
AND IN SAME DAY FUNDS NOT LATER THAN 1:00 P.M. ON THE DATE SPECIFIED HEREIN. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWER
HEREUNDER WITH RESPECT TO PRINCIPAL AND INTEREST ON LOANS DENOMINATED IN AN
ALTERNATIVE CURRENCY SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE APPLICABLE
ADMINISTRATIVE AGENT’S OFFICE IN SUCH ALTERNATIVE CURRENCY AND IN SAME DAY FUNDS
NOT LATER THAN THE APPLICABLE TIME SPECIFIED BY THE ADMINISTRATIVE AGENT ON THE
DATES SPECIFIED HEREIN. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT MAY REQUIRE THAT ANY PAYMENTS DUE UNDER THIS AGREEMENT BE
MADE IN THE UNITED STATES.  IF, FOR ANY REASON, THE BORROWER IS PROHIBITED BY
ANY LAW FROM MAKING ANY REQUIRED PAYMENT HEREUNDER IN AN ALTERNATIVE CURRENCY,
THE BORROWER SHALL MAKE SUCH PAYMENT IN DOLLARS IN THE DOLLAR EQUIVALENT OF THE
ALTERNATIVE CURRENCY PAYMENT AMOUNT.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE
AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER
TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE
AGENT (I) AFTER 1:00 P.M., IN THE CASE OF PAYMENTS IN DOLLARS, OR (II) AFTER THE
APPLICABLE TIME SPECIFIED BY THE ADMINISTRATIVE AGENT IN THE CASE OF PAYMENTS IN
AN ALTERNATIVE CURRENCY, SHALL IN EACH CASE BE DEEMED RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO
ACCRUE.  IF ANY PAYMENT TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY OTHER
THAN A BUSINESS DAY, PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY,
AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS
THE CASE MAY BE.

 

--------------------------------------------------------------------------------


 


(B)                                 (I) FUNDING BY LENDERS; PRESUMPTION BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY COMMITTED BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH COMMITTED BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE COMMITTED BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT IN SAME DAY FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT EXCLUDING THE DATE
OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF A PAYMENT TO BE
MADE BY SUCH LENDER, THE OVERNIGHT RATE AND (B) IN THE CASE OF A PAYMENT TO BE
MADE BY THE BORROWER, THE INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE
BORROWER AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR
THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT
TO THE BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH
PERIOD.  IF SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO
THE ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING.  ANY PAYMENT BY THE
BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE AGAINST A
LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.


 

(II)                                  PAYMENTS BY BORROWER; PRESUMPTIONS BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE
HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR
THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE L/C
ISSUER, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C
ISSUER, IN SAME DAY FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING
THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT THE OVERNIGHT RATE.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 


(C)                                  FAILURE TO SATISFY CONDITIONS PRECEDENT. 
IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO
BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS
ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.

 

--------------------------------------------------------------------------------


 


(D)                                 OBLIGATIONS OF LENDERS SEVERAL.  THE
OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE COMMITTED LOANS, TO FUND
PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS AND TO MAKE PAYMENTS
PURSUANT TO SECTION 10.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY
LENDER TO MAKE ANY COMMITTED LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY
PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE
ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
COMMITTED LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 10.04(C).


 


(E)                                  FUNDING SOURCE.  NOTHING HEREIN SHALL BE
DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR
PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS
OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER.


 


2.14                        SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER
SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN
PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF THE COMMITTED LOANS
MADE BY IT, OR THE PARTICIPATIONS IN L/C OBLIGATIONS OR IN SWING LINE LOANS HELD
BY IT RESULTING IN SUCH LENDER’S RECEIVING PAYMENT OF A PROPORTION OF THE
AGGREGATE AMOUNT OF SUCH COMMITTED LOANS OR PARTICIPATIONS AND ACCRUED INTEREST
THEREON GREATER THAN ITS PRO RATA SHARE THEREOF AS PROVIDED HEREIN, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH FACT, AND (B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN
THE COMMITTED LOANS AND SUBPARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE
LOANS OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS AS SHALL BE
EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE COMMITTED LOANS AND OTHER AMOUNTS OWING
THEM, PROVIDED THAT:


 

(I)                                     IF ANY SUCH PARTICIPATIONS OR
SUBPARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND

 

(II)                                  THE PROVISIONS OF THIS SECTION SHALL NOT
BE CONSTRUED TO APPLY TO (X) ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED
BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN
ANY OF ITS COMMITTED LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE
LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY
SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

--------------------------------------------------------------------------------


 


2.15                        INCREASE IN COMMITMENTS.

 


(A)                                  REQUEST FOR INCREASE.  PROVIDED THERE
EXISTS NO DEFAULT, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY
NOTIFY THE LENDERS), THE BORROWER MAY FROM TIME TO TIME, ON UP TO TWO OCCASIONS,
REQUEST AN INCREASE IN THE AGGREGATE COMMITMENTS BY AN AMOUNT (FOR ALL SUCH
REQUESTS) NOT EXCEEDING $100,000,000; PROVIDED THAT THE AGGREGATE COMMITMENTS
MAY NOT EXCEED $500,000,000; AND PROVIDED FURTHER THAT ANY SUCH REQUEST FOR AN
INCREASE SHALL BE IN A MINIMUM AMOUNT OF $25,000,000.  AT THE TIME OF SENDING
SUCH NOTICE, THE BORROWER (IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL
SPECIFY THE TIME PERIOD WITHIN WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH
SHALL IN NO EVENT BE LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF
SUCH NOTICE TO THE LENDERS).


 


(B)                                 LENDER ELECTIONS TO INCREASE.  EACH LENDER
SHALL NOTIFY THE ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT
AGREES TO INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO,
GREATER THAN, OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED
INCREASE.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO
HAVE DECLINED TO INCREASE ITS COMMITMENT.


 


(C)                                  NOTIFICATION BY ADMINISTRATIVE AGENT;
ADDITIONAL LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND EACH
LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  IF THE LENDERS
DO NOT AGREE TO THE FULL AMOUNT OF A REQUESTED INCREASE, SUBJECT TO THE APPROVAL
OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH APPROVALS SHALL NOT BE
UNREASONABLY WITHHELD), THE BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE
ASSIGNEES TO BECOME LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)                                 EFFECTIVE DATE AND ALLOCATIONS.  IF THE
AGGREGATE COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION, THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL DETERMINE THE EFFECTIVE DATE (THE
“INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF THE
FINAL ALLOCATION OF SUCH INCREASE AND THE INCREASE EFFECTIVE DATE.


 


(E)                                  CONDITIONS TO EFFECTIVENESS OF INCREASE. 
AS A CONDITION PRECEDENT TO SUCH INCREASE, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE DATED AS OF THE INCREASE EFFECTIVE DATE (IN
SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF THE
BORROWER (I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY THE BORROWER
APPROVING OR CONSENTING TO SUCH INCREASE, AND (II) CERTIFYING THAT, BEFORE AND
AFTER GIVING EFFECT TO SUCH INCREASE, (A) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND
AS OF THE INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR
PURPOSES OF THIS SECTION 2.15, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO SECTIONS 6.01(A) AND 6.01(B), AND (B) NO DEFAULT EXISTS.  THE
BORROWER SHALL PREPAY ANY COMMITTED LOANS OUTSTANDING ON THE INCREASE EFFECTIVE
DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05) TO THE
EXTENT NECESSARY TO KEEP THE OUTSTANDING COMMITTED LOANS RATABLE WITH ANY
REVISED APPLICABLE PERCENTAGES ARISING FROM ANY NONRATABLE INCREASE IN THE
COMMITMENTS UNDER THIS SECTION.

 

--------------------------------------------------------------------------------


 


(F)                                    CONFLICTING PROVISIONS.  THIS
SECTION SHALL SUPERSEDE ANY PROVISIONS IN SECTIONS 2.14 OR 10.01 TO THE
CONTRARY.


 


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 


3.01                        TAXES.

 


(A)                                  PAYMENTS FREE OF TAXES.  ANY AND ALL
PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR
WITHHOLDING FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES
(INCLUDING ANY OTHER TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL
BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWER SHALL TIMELY
PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES BY THE BORROWER. 
WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL
TIMELY PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


 


(C)                                  INDEMNIFICATION BY THE BORROWER.  THE
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C
ISSUER, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY
BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO THE BORROWER BY A LENDER OR THE L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON
BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)                                 EVIDENCE OF PAYMENTS.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY THE
BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)                                  STATUS OF LENDERS.  ANY FOREIGN LENDER THAT
IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW
OF THE JURISDICTION IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY
TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED

 

--------------------------------------------------------------------------------


 


BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS
TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER
IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)                                     DULY COMPLETED COPIES OF INTERNAL
REVENUE SERVICE FORM W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX
TREATY TO WHICH THE UNITED STATES IS A PARTY,

 

(II)                                  DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI,

 

(III)                               IN THE CASE OF A FOREIGN LENDER CLAIMING THE
BENEFITS OF THE EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE
CODE, (X) A CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT
SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE
CODE, OR (C) A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN
SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY COMPLETED COPIES OF  INTERNAL
REVENUE SERVICE FORM W-8BEN, OR

 

(IV)                              ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS
A BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL
WITHHOLDING TAX DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS
MAY BE PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in such
other jurisdiction.  Each Lender shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable

 

--------------------------------------------------------------------------------


 

judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any such jurisdiction that the Borrower make any deduction or
withholding for taxes from amounts payable to such Lender.  Additionally, the
Borrower shall promptly deliver to the Administrative Agent or any Lender, as
the Administrative Agent or such Lender shall reasonably request, on or prior to
the Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by the Borrower, as are required to be furnished by
such Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

 


(F)                                    TREATMENT OF CERTAIN REFUNDS.  IF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT
SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT
OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER
THIS SECTION WITH RESPECT TO THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT,
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER
THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO
SUCH REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE
L/C ISSUER IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER
IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS
SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER
INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR
ANY OTHER PERSON.


 


3.02                        ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW
HAS MADE IT UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS
UNLAWFUL, FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR
FUND EUROCURRENCY RATE LOANS (WHETHER DENOMINATED IN DOLLARS OR AN ALTERNATIVE
CURRENCY), OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE EUROCURRENCY
RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS ON THE
AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF, DOLLARS OR
ANY ALTERNATIVE CURRENCY IN THE APPLICABLE INTERBANK MARKET, THEN, ON NOTICE
THEREOF BY SUCH LENDER TO THE BORROWER THROUGH THE ADMINISTRATIVE AGENT, ANY
OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE EUROCURRENCY RATE LOANS IN THE
AFFECTED CURRENCY OR CURRENCIES OR, IN THE CASE OF EUROCURRENCY RATE LOANS IN
DOLLARS TO CONVERT BASE RATE COMMITTED LOANS TO EUROCURRENCY RATE COMMITTED
LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE ADMINISTRATIVE AGENT AND
THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH DETERMINATION NO LONGER
EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER SHALL, UPON DEMAND FROM SUCH
LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), PREPAY OR, IF APPLICABLE AND
SUCH LOANS ARE DENOMINATED IN DOLLARS, CONVERT ALL EUROCURRENCY RATE LOANS OF
SUCH LENDER TO BASE RATE LOANS, EITHER ON THE LAST DAY OF THE INTEREST PERIOD
THEREFOR, IF SUCH LENDER MAY LAWFULLY CONTINUE TO MAINTAIN

 

--------------------------------------------------------------------------------


 


SUCH EUROCURRENCY RATE LOANS TO SUCH DAY, OR IMMEDIATELY, IF SUCH LENDER MAY NOT
LAWFULLY CONTINUE TO MAINTAIN SUCH EUROCURRENCY RATE LOANS.  UPON ANY SUCH
PREPAYMENT OR CONVERSION, THE BORROWER SHALL ALSO PAY ACCRUED INTEREST ON THE
AMOUNT SO PREPAID OR CONVERTED.


 


3.03                        INABILITY TO DETERMINE RATES.  IF THE REQUIRED
LENDERS DETERMINE THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A
EUROCURRENCY RATE LOAN OR A CONVERSION TO OR CONTINUATION THEREOF THAT (A)
DEPOSITS (WHETHER IN DOLLARS OR AN ALTERNATIVE CURRENCY) ARE NOT BEING OFFERED
TO BANKS IN THE APPLICABLE OFFSHORE INTERBANK MARKET FOR SUCH CURRENCY FOR THE
APPLICABLE AMOUNT AND INTEREST PERIOD OF SUCH EUROCURRENCY RATE LOAN, (B)
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EUROCURRENCY BASE
RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EUROCURRENCY
RATE COMMITTED LOAN (WHETHER IN DOLLARS OR AN ALTERNATIVE CURRENCY), OR (C) THE
EUROCURRENCY BASE RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EUROCURRENCY RATE COMMITTED LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH LENDERS OF FUNDING SUCH LOAN, THE ADMINISTRATIVE AGENT WILL
PROMPTLY SO NOTIFY THE BORROWER AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF
THE LENDERS TO MAKE OR MAINTAIN EUROCURRENCY RATE LOANS SHALL BE SUSPENDED UNTIL
THE ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES
SUCH NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWER MAY REVOKE ANY PENDING
REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE
COMMITTED LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST
INTO A REQUEST FOR A COMMITTED BORROWING OF BASE RATE LOANS IN THE AMOUNT
SPECIFIED THEREIN.


 


3.04                        INCREASED COSTS.


 


(A)                                  INCREASED COSTS GENERALLY.  IF ANY CHANGE
IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT (A) ANY RESERVE REQUIREMENT
REFLECTED IN THE EUROCURRENCY RATE AND (B) THE REQUIREMENTS OF THE BANK OF
ENGLAND AND THE FINANCIAL SERVICES AUTHORITY OR THE EUROPEAN CENTRAL BANK
REFLECTED IN THE MANDATORY COST, OTHER THAN AS SET FORTH BELOW) OR THE L/C
ISSUER;

 

(II)                                  SUBJECT ANY LENDER OR THE L/C ISSUER TO
ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF
CREDIT, ANY PARTICIPATION IN A LETTER OF CREDIT OR ANY EUROCURRENCY LOAN MADE BY
IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER
IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED
TAX PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

 

(III)                               CAUSE THE MANDATORY COST, AS CALCULATED
HEREUNDER, NOT TO REPRESENT THE COST TO ANY LENDER OF COMPLYING WITH THE
REQUIREMENTS OF THE BANK OF ENGLAND AND/OR THE FINANCIAL SERVICES AUTHORITY OR
THE EUROPEAN CENTRAL BANK IN RELATION TO ITS MAKING, FUNDING OR MAINTAINING
EUROCURRENCY RATE LOANS; OR

 

(IV)                              IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE
LONDON INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS
AGREEMENT OR EUROCURRENCY LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay on demand to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

 


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE
L/C ISSUER DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C
ISSUER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY,
IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR
THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER,
OR THE LETTERS OF CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH
SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING
COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE L/C ISSUER’S POLICIES AND THE POLICIES OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE
L/C ISSUER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)                                  CERTIFICATES FOR REIMBURSEMENT.  A
CERTIFICATE OF A LENDER OR THE L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS
NECESSARY TO COMPENSATE SUCH LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS
THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND
DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWER SHALL PAY SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 DELAY IN REQUESTS.  FAILURE OR DELAY ON THE
PART OF ANY LENDER OR THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE L/C ISSUER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER
PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS
INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWER OF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S OR THE L/C ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT
THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


 


(E)                                  ADDITIONAL RESERVE REQUIREMENTS.  THE
BORROWER SHALL PAY TO EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO
COMPLY WITH ANY RESERVE RATIO REQUIREMENT OR ANALOGOUS REQUIREMENT (OTHER THAN
THOSE COMPRISED OF MANDATORY COSTS) OF ANY CENTRAL BANKING OR FINANCIAL
REGULATORY AUTHORITY IMPOSED IN RESPECT OF THE MAINTENANCE OF THE COMMITMENTS OR
THE FUNDING

 

--------------------------------------------------------------------------------


 


OF THE EUROCURRENCY RATE LOANS, SUCH ADDITIONAL COSTS (EXPRESSED AS A PERCENTAGE
PER ANNUM AND ROUNDED UPWARDS, IF NECESSARY, TO THE NEAREST FIVE DECIMAL PLACES)
EQUAL TO THE ACTUAL COSTS ALLOCATED TO SUCH COMMITMENT OR LOAN BY SUCH LENDER
(AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE
CONCLUSIVE), WHICH SHALL BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS
PAYABLE ON SUCH LOAN, PROVIDED THE BORROWER SHALL HAVE RECEIVED AT LEAST 15
DAYS’ PRIOR NOTICE (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL
COSTS FROM SUCH LENDER.  IF A LENDER FAILS TO GIVE NOTICE 15 DAYS PRIOR TO THE
RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL  COSTS SHALL BE DUE AND PAYABLE
15 DAYS FROM RECEIPT OF SUCH NOTICE.


 


3.05                        COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWER SHALL
PROMPTLY COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS,
COST OR EXPENSE INCURRED BY IT AS A RESULT OF:


 


(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LOAN OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST
DAY OF THE INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY,
AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE);


 


(B)                                 ANY FAILURE BY THE BORROWER (FOR A REASON
OTHER THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW,
CONTINUE OR CONVERT ANY LOAN OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE
AMOUNT NOTIFIED BY THE BORROWER;


 


(C)                                  ANY FAILURE BY THE BORROWER TO MAKE PAYMENT
OF ANY LOAN (OR INTEREST DUE THEREON) DENOMINATED IN AN ALTERNATIVE CURRENCY ON
ITS SCHEDULED DUE DATE OR ANY PAYMENT THEREOF IN A DIFFERENT CURRENCY; OR


 


(D)                                 ANY ASSIGNMENT OF A EUROCURRENCY RATE LOAN
ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF
A REQUEST BY THE BORROWER PURSUANT TO SECTION 10.13;


 

including any loss of anticipated profits, any foreign exchange losses, and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Committed Loan made by it at the Eurocurrency Base Rate used in determining
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for such currency for a comparable amount and for
a comparable period, whether or not such Eurocurrency Rate Committed Loan was in
fact so funded.

 


3.06                        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


 


(A)                                  DESIGNATION OF A DIFFERENT LENDING OFFICE. 
IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY
LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS

 

--------------------------------------------------------------------------------


 


RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


(B)                                 REPLACEMENT OF LENDERS.  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY
ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, THE BORROWER MAY REPLACE SUCH
LENDER IN ACCORDANCE WITH SECTION 10.13.


 


3.07                        SURVIVAL.  ALL OF THE BORROWER’S OBLIGATIONS UNDER
THIS ARTICLE III SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND
REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.


 


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 


4.01                        CONDITIONS OF INITIAL CREDIT EXTENSIONS.  THE
OBLIGATION OF EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER, AND TO
RECEIVE THROUGH THE ADMINISTRATIVE AGENT THE INITIAL BID REQUEST, IS SUBJECT TO
THE CONDITION THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE
DATE OF THE INITIAL CREDIT EXTENSION OR BID REQUEST ALL OF THE FOLLOWING, IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
IN SUFFICIENT COPIES FOR EACH LENDER:


 


(A)                                  LOAN DOCUMENTS.  THIS AGREEMENT AND ANY
NOTES EXECUTED BY EACH PARTY THERETO SHALL HAVE BEEN DELIVERED TO ADMINISTRATIVE
AGENT;


 


(B)                                 RESOLUTIONS; INCUMBENCY.


 

(I)                                     COPIES OF THE RESOLUTIONS OF THE BOARD
OF DIRECTORS OF THE BORROWER AUTHORIZING THE TRANSACTIONS CONTEMPLATED HEREBY,
CERTIFIED AS OF THE CLOSING DATE BY THE SECRETARY OR AN ASSISTANT SECRETARY OF
THE BORROWER; AND

 

(II)                                  A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY OF THE BORROWER CERTIFYING THE NAMES AND TRUE SIGNATURES OF
THE OFFICERS OF THE BORROWER AUTHORIZED TO EXECUTE, DELIVER AND PERFORM, AS
APPLICABLE, THIS AGREEMENT, AND ALL OTHER LOAN DOCUMENTS TO BE DELIVERED BY IT
HEREUNDER;

 


(C)                                  ORGANIZATION DOCUMENTS; GOOD STANDING. 
EACH OF THE FOLLOWING DOCUMENTS:


 

(I)                                     THE CERTIFICATE OF INCORPORATION AND THE
BYLAWS OF THE BORROWER AS IN EFFECT ON THE CLOSING DATE, CERTIFIED BY THE
SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER AS OF THE CLOSING DATE; AND

 

--------------------------------------------------------------------------------


 

(II)                                  A GOOD STANDING CERTIFICATE FOR THE
BORROWER FROM THE SECRETARY OF STATE (OR SIMILAR, APPLICABLE GOVERNMENTAL
AUTHORITY) OF ITS STATE OF INCORPORATION AND THE STATE OF ITS PRINCIPAL PLACE OF
BUSINESS AS OF A RECENT DATE;

 


(D)                                 LEGAL OPINIONS.  AN OPINION OF ROBERT W.
SKELTON, GENERAL COUNSEL TO THE BORROWER AND ADDRESSED TO THE ADMINISTRATIVE
AGENT, AND THE LENDERS, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT;


 


(E)                                  PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY
THE BORROWER OF ALL ACCRUED AND UNPAID FEES, TO THE EXTENT THEN DUE AND PAYABLE
ON THE CLOSING DATE, INCLUDING WITHOUT LIMITATION ALL ACCRUED INTEREST AND FEES
DUE AND OWING UNDER THE EXISTING CREDIT AGREEMENTS;


 


(F)                                    CERTIFICATE.  A CERTIFICATE SIGNED BY A
RESPONSIBLE OFFICER ON BEHALF OF THE BORROWER, DATED AS OF THE CLOSING DATE,
STATING:


 

(I)                                     THAT THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V ARE TRUE AND CORRECT ON AND AS OF SUCH DATE, AS THOUGH
MADE ON AND AS OF SUCH DATE;

 

(II)                                  THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS
OR WOULD RESULT FROM ANY BORROWING BEING MADE ON THE CLOSING DATE;

 

(III)                               THAT THERE HAS OCCURRED SINCE NOVEMBER 30,
2003, NO EVENT OR CIRCUMSTANCE THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT; AND

 

(IV)                              THE CURRENT DEBT RATINGS.

 


(G)                                 EXISTING CREDIT AGREEMENTS.  EVIDENCE THAT
EACH OF THE EXISTING CREDIT AGREEMENTS HAS BEEN TERMINATED AND ANY REVOLVING
LOANS OR OTHER MONETARY OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENTS HAVE
BEEN PAID IN FULL OR REFINANCED ON THE CLOSING DATE WITH CREDIT EXTENSIONS
HEREUNDER.


 


(H)                                 OTHER DOCUMENTS.  SUCH OTHER APPROVALS,
OPINIONS, DOCUMENTS OR MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REASONABLY REQUEST.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 


4.02                        CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION
OF EACH LENDER TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN A COMMITTED
LOAN NOTICE REQUESTING ONLY A CONVERSION OF COMMITTED LOANS TO THE OTHER TYPE,
OR A CONTINUATION OF EUROCURRENCY RATE COMMITTED LOANS) IS SUBJECT TO THE
FOLLOWING CONDITIONS PRECEDENT:

 

--------------------------------------------------------------------------------


 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER CONTAINED IN ARTICLE V (OTHER THAN SECTIONS 5.06 AND 5.07) OR ANY OTHER
LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME
UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT ON AND
AS OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE.


 


(B)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST
OR SHALL RESULT FROM SUCH CREDIT EXTENSION.


 


(C)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE L/C ISSUER OR THE SWING LINE LENDER SHALL HAVE RECEIVED A
REQUEST FOR CREDIT EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS HEREOF.


 


(D)                                 IN THE CASE OF A CREDIT EXTENSION TO BE
DENOMINATED IN AN ALTERNATIVE CURRENCY, THERE SHALL NOT HAVE OCCURRED ANY CHANGE
IN NATIONAL OR INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR
CURRENCY EXCHANGE RATES OR EXCHANGE CONTROLS WHICH IN THE REASONABLE OPINION OF
THE ADMINISTRATIVE AGENT, THE REQUIRED LENDERS (IN THE CASE OF ANY LOANS TO BE
DENOMINATED IN AN ALTERNATIVE CURRENCY) WOULD MAKE IT IMPRACTICABLE FOR SUCH
CREDIT EXTENSION TO BE DENOMINATED IN THE RELEVANT ALTERNATIVE CURRENCY.


 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Committed Loans) submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
that:

 


5.01                        ORGANIZATION, ETC.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES IS A CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY DULY
ORGANIZED OR FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, IS DULY QUALIFIED TO DO
BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION WHERE THE NATURE OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY
WILL NOT HAVE A MATERIAL ADVERSE EFFECT, AND HAS FULL POWER AND AUTHORITY AND
HOLDS ALL REQUISITE GOVERNMENTAL LICENSES, PERMITS AND OTHER APPROVALS TO ENTER
INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES AND EACH OTHER
LOAN DOCUMENT TO WHICH IT IS A PARTY AND TO OWN OR HOLD UNDER LEASE ITS PROPERTY
AND TO CONDUCT ITS BUSINESS SUBSTANTIALLY AS CURRENTLY CONDUCTED BY IT.


 


5.02                        DUE AUTHORIZATION, NON-CONTRAVENTION ETC.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT, THE NOTES
AND EACH OTHER LOAN DOCUMENT EXECUTED OR TO BE EXECUTED BY IT, ARE WITHIN THE
BORROWER’S CORPORATE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION, AND DO NOT


 

(I)                                     CONTRAVENE THE BORROWER’S ORGANIC
DOCUMENTS;

 

--------------------------------------------------------------------------------


 

(II)                                  CONTRAVENE ANY CONTRACTUAL RESTRICTION,
LAW OR GOVERNMENTAL REGULATION OR COURT DECREE OR ORDER BINDING ON OR AFFECTING
THE BORROWER AND ITS SUBSIDIARIES; OR

 

(III)                               RESULT IN, OR REQUIRE THE CREATION OR
IMPOSITION OF, ANY LIEN ON ANY OF THE BORROWER’S PROPERTIES.

 


5.03                        GOVERNMENT APPROVAL REGULATION, ETC.  NO
AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR OTHER PERSON IS REQUIRED FOR
THE DUE EXECUTION, DELIVERY OR PERFORMANCE BY THE BORROWER OF THIS AGREEMENT,
THE NOTES OR ANY OTHER LOAN DOCUMENT. THE BORROWER MAY, HOWEVER, BE REQUIRED TO
FILE THIS AGREEMENT WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
APPLICABLE SECURITIES LAWS AND REGULATIONS. NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, OR A “HOLDING COMPANY”, OR A “SUBSIDIARY
COMPANY” OF A “HOLDING COMPANY”, OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF
A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


5.04                        VALIDITY, ETC.  THIS AGREEMENT CONSTITUTES, AND THE
NOTES AND EACH OTHER LOAN DOCUMENT EXECUTED BY THE BORROWER WILL, ON THE DUE
EXECUTION AND DELIVERY THEREOF, CONSTITUTE, THE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE BORROWER ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, SUBJECT TO THE EFFECT OF BANKRUPTCY INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEABILITY OF CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


 


5.05                        FINANCIAL INFORMATION.  THE CONSOLIDATED BALANCE
SHEETS OF THE BORROWER AND ITS SUBSIDIARIES AS AT NOVEMBER 30, 2003, AND THE
RELATED CONSOLIDATED STATEMENTS OF EARNINGS AND CASH FLOW OF THE BORROWER AND
ITS SUBSIDIARIES, COPIES OF WHICH HAVE BEEN FURNISHED TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, AND PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL
CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS AT THE DATES THEREOF AND THE
RESULTS OF THEIR OPERATIONS FOR THE PERIODS THEN ENDED.


 


5.06                        NO MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF THE
FINANCIAL STATEMENTS DESCRIBED IN SECTION 5.05 (EXCEPT TO THE EXTENT THE
INFORMATION DISCLOSED THEREIN IS MODIFIED OR SUPERSEDED, AS THE CASE MAY BE, BY
INFORMATION IN THE BORROWER’S QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERS
ENDED FEBRUARY 29, 2004, MAY 31, 2004, AND AUGUST 31, 2004) THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS, ASSETS, BUSINESS
OR PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE.


 


5.07                        LITIGATION, LABOR CONTROVERSIES, ETC.  THERE IS NO
PENDING OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED LITIGATION, ACTION,
PROCEEDING, OR LABOR CONTROVERSY AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE PROPERTIES, BUSINESSES, ASSETS OR
REVENUES, WHICH WILL RESULT IN A MATERIAL ADVERSE EFFECT OR WHICH PURPORTS TO
AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, THE NOTES OR
ANY OTHER LOAN DOCUMENT, EXCEPT AS DISCLOSED IN SCHEDULE 5.07 (“LITIGATION”).


 


5.08                        SUBSIDIARIES.  THE BORROWER HAS NO SUBSIDIARIES,
EXCEPT THOSE SUBSIDIARIES

 

--------------------------------------------------------------------------------


 

(I)                                     WHICH ARE IDENTIFIED IN SCHEDULE 5.08;
OR

 

(II)                                  WHICH ARE DORMANT OR OTHERWISE NOT
MATERIAL TO THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE;
OR

 

(III)                               WHICH ARE HEREAFTER ACQUIRED OR FORMED.

 

IT IS UNDERSTOOD THAT SUBSIDIARIES MAY MERGE, CONSOLIDATE, LIQUIDATE AND SELL
ASSETS AS PERMITTED PURSUANT TO SECTION 7.04.

 


5.09                        OWNERSHIP OF PROPERTIES.  THE BORROWER AND EACH OF
ITS SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE TO ALL OF ITS TANGIBLE PROPERTIES
AND ASSETS, REAL AND PERSONAL, OF ANY NATURE WHATSOEVER, FREE AND CLEAR OF ALL
LIENS, CHARGES OR CLAIMS EXCEPT AS PERMITTED PURSUANT TO SECTION 7.03 OR LIENS,
CHARGES OR CLAIMS THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT; AND THE BORROWER
HAS DULY REGISTERED IN THE U.S. ALL TRADEMARKS REQUIRED FOR THE CONDUCT OF ITS
BUSINESS IN THE U.S., OTHER THAN THOSE AS TO WHICH THE LACK OF PROTECTION, OR
FAILURE TO REGISTER, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


5.10                        TAXES.  THE BORROWER AND EACH OF ITS SUBSIDIARIES
HAS FILED ALL FEDERAL AND ALL OTHER MATERIAL INCOME TAX RETURNS AND REPORTS
REQUIRED BY LAW TO HAVE BEEN FILED BY IT AND HAS PAID ALL TAXES AND GOVERNMENTAL
CHARGES THEREBY SHOWN TO BE OWING, EXCEPT ANY SUCH TAXES OR CHARGES WHICH ARE
BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR
WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS
BOOKS.


 


5.11                        PENSION AND WELFARE PLANS.  DURING THE
TWELVE-CONSECUTIVE-MONTH PERIOD ENDING IMMEDIATELY PRIOR TO THE DATE OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, NO PENSION PLAN HAS BEEN TERMINATED,
OR HAS BEEN SUBJECT TO THE COMMENCEMENT OF ANY TERMINATION, THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND NO CONTRIBUTION
FAILURE HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN SUFFICIENT TO GIVE RISE TO
A LIEN UNDER SECTION 302(F) OF ERISA.  NO CONDITION EXISTS OR EVENT OR
TRANSACTION HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN WHICH MIGHT RESULT IN
THE INCURRENCE BY THE BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP OF ANY
LIABILITY, FINE OR PENALTY WHICH IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT. 
EXCEPT FOR THE POST-RETIREMENT BENEFITS DESCRIBED IN SCHEDULE 5.11 (“ERISA
MATTERS”), THE BORROWER HAS NO CONTINGENT LIABILITY WITH RESPECT TO
POST-RETIREMENT BENEFITS PROVIDED BY THE BORROWER AND ITS SUBSIDIARIES UNDER A
WELFARE PLAN, OTHER THAN (I) LIABILITY FOR CONTINUATION COVERAGE DESCRIBED IN
PART 6 OF SUBTITLE B OF TITLE I OF ERISA AND (II) LIABILITIES WHICH WILL NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


5.12                        ENVIRONMENTAL WARRANTIES.  EXCEPT AS SET FORTH IN
SCHEDULE 5.12 (“ENVIRONMENTAL MATTERS”):


 


(A)                                  ALL FACILITIES AND PROPERTY (INCLUDING
UNDERLYING GROUNDWATER) OWNED OR LEASED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAVE BEEN, AND CONTINUE TO BE, OWNED OR LEASED BY THE BORROWER AND
ITS SUBSIDIARIES IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH
NON-COMPLIANCE WHICH, SINGLY OR IN THE AGGREGATE, WILL NOT HAVE A MATERIAL
ADVERSE EFFECT;


 


(B)                                 THERE HAVE BEEN NO PAST UNRESOLVED, AND
THERE ARE NO PENDING OR THREATENED (IN WRITING)

 

--------------------------------------------------------------------------------


 

(I)                                     CLAIMS, COMPLAINTS, NOTICES OR REQUESTS
FOR INFORMATION RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT
TO ANY ALLEGED VIOLATION OF ANY ENVIRONMENTAL LAW, OR

 

(II)                                  COMPLAINTS, WRITTEN NOTICES OR INQUIRIES
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES REGARDING POTENTIAL LIABILITY UNDER
ANY ENVIRONMENTAL LAW,

 

which violation or potential liability singly or in the aggregate will have a
Material Adverse Effect;

 


(C)                                  THERE HAVE BEEN NO RELEASES OF HAZARDOUS
MATERIALS AT, ON OR UNDER ANY PROPERTY NOW OR TO THE BORROWER’S KNOWLEDGE
PREVIOUSLY OWNED OR LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT,
SINGLY OR IN THE AGGREGATE, HAVE, OR WILL HAVE A MATERIAL ADVERSE EFFECT;


 


(D)                                 THE BORROWER AND ITS SUBSIDIARIES HAVE BEEN
ISSUED AND ARE IN COMPLIANCE WITH ALL PERMITS, CERTIFICATES, APPROVALS, LICENSES
AND OTHER AUTHORIZATIONS RELATING TO ENVIRONMENTAL MATTERS AND NECESSARY FOR
THEIR BUSINESSES, EXCEPT FOR SUCH PERMITS, APPROVALS, LICENSES AND OTHER
AUTHORIZATIONS WHICH, IF NOT OBTAINED BY THE BORROWER, OR AS TO WHICH THE
BORROWER IS NOT IN COMPLIANCE (IN EACH CASE SINGLY OR IN THE AGGREGATE), WILL
NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(E)                                  NO PROPERTY NOW OR, TO THE BORROWER’S
KNOWLEDGE, PREVIOUSLY OWNED OR LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
IS LISTED OR WITH THE KNOWLEDGE OF THE BORROWER, PROPOSED FOR LISTING (WITH
RESPECT TO OWNED PROPERTY ONLY) ON (I) THE CERCLIS OR ON ANY SIMILAR STATE LIST
OF SITES REQUIRING INVESTIGATION OR CLEAN-UP OR (II) THE NATIONAL PRIORITIES
LIST PURSUANT TO CERCLA; OTHER THAN PROPERTIES AS TO WHICH ANY SUCH LISTING WILL
NOT RESULT IN A MATERIAL ADVERSE EFFECT;


 


(F)                                    THERE ARE NO UNDERGROUND STORAGE TANKS,
ACTIVE OR ABANDONED, INCLUDING PETROLEUM STORAGE TANKS, ON OR UNDER ANY PROPERTY
NOW OR, TO THE BORROWER’S KNOWLEDGE, PREVIOUSLY OWNED OR LEASED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES THAT, SINGLY OR IN THE AGGREGATE, HAVE, OR WILL HAVE,
A MATERIAL ADVERSE EFFECT;


 


(G)                                 TO THE BORROWER’S KNOWLEDGE, NEITHER
BORROWER NOR ANY SUBSIDIARY OF THE BORROWER HAS DIRECTLY TRANSPORTED OR DIRECTLY
ARRANGED FOR THE TRANSPORTATION OF ANY HAZARDOUS MATERIAL TO ANY LOCATION WHICH
IS LISTED OR, WITH THE KNOWLEDGE OF THE BORROWER, PROPOSED FOR LISTING, ON THE
NATIONAL PRIORITIES LIST PURSUANT TO CERCLA, ON THE CERCLIS OR ON ANY SIMILAR
STATE LIST OR WHICH IS THE SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT
ACTIONS OR OTHER INVESTIGATIONS WHICH WILL LEAD TO CLAIMS AGAINST THE BORROWER
OR SUCH SUBSIDIARY THEREOF FOR ANY REMEDIAL WORK, DAMAGE TO NATURAL RESOURCES OR
PERSONAL INJURY, INCLUDING CLAIMS UNDER CERCLA, WHICH WILL HAVE A MATERIAL
ADVERSE EFFECT; AND


 


(H)                                 THERE ARE NO POLYCHLORINATED BIPHENYLS OR
FRIABLE ASBESTOS PRESENT AT ANY PROPERTY OWNED OR LEASED BY THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER THAT, SINGLY OR IN THE AGGREGATE, HAVE, OR WILL HAVE,
A MATERIAL ADVERSE EFFECT.


 


5.13                        REGULATIONS U AND X.  NO PROCEEDS OF ANY LOANS WILL
BE USED FOR A PURPOSE WHICH VIOLATES, OR WOULD BE INCONSISTENT WITH, FRB
REGULATION U OR X.  THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN

 

--------------------------------------------------------------------------------


 


STOCK, AND NOT MORE THAN 25% OF THE CONSOLIDATED ASSETS OF THE BORROWER AND ITS
SUBSIDIARIES CONSISTS OF MARGIN STOCK.  TERMS FOR WHICH MEANINGS ARE PROVIDED IN
FRB REGULATION U OR X OR ANY REGULATIONS SUBSTITUTED THEREFOR, AS FROM TIME TO
TIME IN EFFECT, ARE USED IN THIS SECTION WITH SUCH MEANINGS.


 


5.14                        ACCURACY OF INFORMATION.  NEITHER THIS AGREEMENT NOR
ANY OTHER DOCUMENT, CERTIFICATE OR STATEMENT FURNISHED TO THE ADMINISTRATIVE
AGENT OR ANY LENDER BY OR ON BEHALF OF THE BORROWER IN CONNECTION HEREWITH
CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN AND THEREIN NOT
MISLEADING, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE.


 


5.15                        COMPLIANCE WITH LAW; ABSENCE OF DEFAULT.  THE
BORROWER AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH ALL APPLICABLE LAWS THE
NONCOMPLIANCE WITH WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT AND WITH ALL OF
THE MATERIAL PROVISIONS OF THEIR RESPECTIVE ORGANIC DOCUMENTS, AND NO EVENT HAS
OCCURRED OR HAS FAILED TO OCCUR WHICH HAS NOT BEEN REMEDIED OR WAIVED, THE
OCCURRENCE OR NON-OCCURRENCE OF WHICH CONSTITUTES (I) A DEFAULT OR EVENT OF
DEFAULT OR (II) A DEFAULT BY THE BORROWER OR ONE OF ITS SUBSIDIARIES UNDER ANY
OTHER MATERIAL INDENTURE, AGREEMENT OR OTHER INSTRUMENT, OR ANY JUDGMENT,
DECREE, OR ORDER TO WHICH THE BORROWER OR SUCH SUBSIDIARY IS A PARTY OR BY WHICH
THE BORROWER OR SUCH SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES MAY BE
BOUND, WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid, unless the Required Lenders waive compliance in
writing:

 


6.01                        FINANCIAL INFORMATION REPORTS, NOTICES, ETC. 
SUBJECT TO THE LAST PARAGRAPH OF SECTION 10.07, THE BORROWER WILL FURNISH, OR
WILL CAUSE TO BE FURNISHED, TO EACH LENDER AND THE ADMINISTRATIVE AGENT COPIES
OF THE FOLLOWING FINANCIAL STATEMENTS, REPORTS, NOTICES AND INFORMATION:


 


(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 10 BUSINESS DAYS FOLLOWING THE REQUIRED SUBMISSION DATE OF THE BORROWER’S
FORM 10-Q TO THE SECURITIES EXCHANGE COMMISSION AT THE END OF EACH OF THE FIRST
THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, A CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL
QUARTER AND CONSOLIDATED STATEMENTS OF EARNINGS AND CASH FLOW OF THE BORROWER
AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD COMMENCING AT
THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH FISCAL
QUARTER, CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER, IT BEING UNDERSTOOD
AND AGREED THAT THE DELIVERY OF THE BORROWER’S FORM 10-Q (AS FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION) SHALL SATISFY THE REQUIREMENTS SET FORTH IN
THIS CLAUSE);


 


(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
10 BUSINESS DAYS FOLLOWING THE REQUIRED SUBMISSION DATE OF THE BORROWER’S FORM
10-K AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE ANNUAL
AUDIT REPORT FOR SUCH FISCAL YEAR FOR THE BORROWER AND ITS SUBSIDIARIES,
INCLUDING THEREIN A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES

 

--------------------------------------------------------------------------------


 


AS OF THE END OF SUCH FISCAL YEAR AND CONSOLIDATED STATEMENTS OF EARNINGS AND
CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, IN EACH
CASE CERTIFIED (WITHOUT ANY IMPERMISSIBLE QUALIFICATION) IN A MANNER REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS BY ERNST &
YOUNG, LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS (IT BEING UNDERSTOOD AND AGREED
THAT THE DELIVERY OF THE BORROWER’S FORM 10-K (AS FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION) SHALL SATISFY SUCH DELIVERY REQUIREMENT IN THIS CLAUSE),
TOGETHER WITH A CERTIFICATE FROM AN AUTHORIZED OFFICER OF THE BORROWER
CONTAINING A COMPUTATION IN REASONABLE DETAIL OF, AND SHOWING COMPLIANCE WITH,
EACH OF THE FINANCIAL RATIOS AND RESTRICTIONS CONTAINED IN SECTIONS 7.02, 7.03,
7.04 AND 7.05 AND TO THE EFFECT THAT, IN MAKING THE EXAMINATION NECESSARY FOR
THE SIGNING OF SUCH CERTIFICATE, HE HAS NOT BECOME AWARE OF ANY DEFAULT OR EVENT
OF DEFAULT THAT HAS OCCURRED AND IS CONTINUING, OR, IF HE HAS BECOME AWARE OF
SUCH DEFAULT OR EVENT OF DEFAULT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT
AND THE STEPS, IF ANY, BEING TAKEN TO CURE IT;


 


(C)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER, A COMPLIANCE CERTIFICATE,
EXECUTED BY THE TREASURER OR AN AUTHORIZED OFFICER OF THE BORROWER, SHOWING (IN
REASONABLE DETAIL AND WITH APPROPRIATE CALCULATIONS AND COMPUTATIONS IN ALL
RESPECTS SATISFACTORY TO THE ADMINISTRATIVE AGENT) COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTIONS 7.02, 7.03, 7.04 AND 7.05 AND REPRESENTING AS TO
THE ABSENCE OF ANY DEFAULT;


 


(D)                                 AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
THREE BUSINESS DAYS UPON ANY OFFICER OR DIRECTOR OF THE BORROWER BECOMING AWARE
OF THE OCCURRENCE OF EACH DEFAULT OR EVENT OF DEFAULT, A STATEMENT OF THE
TREASURER OR THE CHIEF FINANCIAL AUTHORIZED OFFICER OF THE BORROWER SETTING
FORTH DETAILS OF SUCH DEFAULT OR EVENT OF DEFAULT AND THE ACTION WHICH THE
BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO;


 


(E)                                  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER (X) THE OCCURRENCE OF ANY ADVERSE DEVELOPMENT WITH
RESPECT TO ANY LITIGATION, ACTION, PROCEEDING, OR LABOR CONTROVERSY DESCRIBED IN
SECTION 5.07 WHICH WILL RESULT IN OR IS LIKELY TO RESULT IN A MATERIAL ADVERSE
EFFECT OR (Y) THE COMMENCEMENT OF ANY LABOR CONTROVERSY, LITIGATION, ACTION,
PROCEEDING OF THE TYPE DESCRIBED IN SECTION 5.07, NOTICE THEREOF AND COPIES OF
ALL DOCUMENTATION RELATING THERETO;


 


(F)                                    PROMPTLY AFTER THE SENDING OR FILING
THEREOF, COPIES OF ALL REPORTS WHICH THE BORROWER SENDS TO ANY OF ITS SECURITY
HOLDERS, AND ALL REPORTS AND REGISTRATION STATEMENTS (OTHER THAN ON FORM S-8 OR
ANY SUCCESSOR FORM) WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES FILES WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE;


 


(G)                                 IMMEDIATELY UPON BECOMING AWARE OF THE
TAKING OF ANY SPECIFIC ACTIONS BY THE BORROWER OR ANY OTHER PERSON TO TERMINATE
ANY PENSION PLAN (OTHER THAN A TERMINATION PURSUANT TO SECTION 4041(B) OF ERISA
WHICH CAN BE COMPLETED WITHOUT THE BORROWER OR ANY CONTROLLED GROUP MEMBER
HAVING TO PROVIDE MORE THAN $10,000,000 IN ADDITION TO THE NORMAL CONTRIBUTION
REQUIRED FOR THE PLAN YEAR IN WHICH TERMINATION OCCURS TO MAKE SUCH PENSION PLAN
SUFFICIENT), OR THE FAILURE TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION PLAN
IF SUCH FAILURE IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF
ERISA, OR THE TAKING OF ANY ACTION WITH RESPECT TO A PENSION PLAN WHICH WOULD
LIKELY RESULT IN THE REQUIREMENT THAT THE BORROWER FURNISH A BOND OR OTHER
SECURITY TO THE PBGC OR SUCH PENSION PLAN, OR THE OCCURRENCE OF ANY EVENT WITH
RESPECT TO

 

--------------------------------------------------------------------------------


 


ANY PENSION PLAN WHICH WOULD LIKELY RESULT IN THE INCURRENCE BY THE BORROWER OF
ANY LIABILITY, FINE OR PENALTY WHICH WILL HAVE A MATERIAL ADVERSE EFFECT, OR ANY
INCREASE IN THE CONTINGENT LIABILITY OF THE BORROWER WITH RESPECT TO ANY
POST-RETIREMENT WELFARE PLAN BENEFIT IF THE INCREASE IN SUCH CONTINGENT
LIABILITY WILL RESULT IN A MATERIAL ADVERSE EFFECT, NOTICE THEREOF AND COPIES OF
ALL DOCUMENTATION RELATING THERETO;


 


(H)                                 IMMEDIATELY UPON BECOMING AWARE OF ANY
CHANGE IN BORROWER’S DEBT RATING, A STATEMENT DESCRIBING SUCH CHANGE, WHETHER
SUCH CHANGE WAS MADE BY S&P, MOODY’S OR BOTH AND THE EFFECTIVE DATE OF SUCH
CHANGE; AND


 


(I)                                     SUCH OTHER NON-CONFIDENTIAL INFORMATION
RESPECTING THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE, OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES AS ANY LENDER THROUGH THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST.


 


6.02                        COMPLIANCE WITH LAWS, ETC.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, COMPLY IN ALL RESPECTS WITH ALL
APPLICABLE LAWS, EXCEPT WHERE SUCH NON-COMPLIANCE WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT, SUCH COMPLIANCE TO INCLUDE (WITHOUT LIMITATION):


 


(A)                                  PRESERVE, RENEW AND MAINTAIN IN FULL FORCE
AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE APPLICABLE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION AND EACH JURISDICTION WHERE ITS CONDUCT OF
BUSINESS REQUIRES QUALIFICATION OR GOOD STANDING (EXCEPT ANY SUBSIDIARY MAY
MERGE, CONSOLIDATE OR LIQUIDATE AS PERMITTED PURSUANT TO SECTION 7.04), AND


 


(B)                                 THE PAYMENT, BEFORE THE SAME BECOME
DELINQUENT, OF ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES IMPOSED UPON IT
OR UPON ITS PROPERTY EXCEPT TO THE EXTENT BEING DILIGENTLY CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE
WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS BOOKS.


 


6.03                        MAINTENANCE OF PROPERTIES.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, MAINTAIN, PRESERVE, PROTECT AND KEEP ITS
MATERIAL PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION, AND MAKE
NECESSARY AND PROPER REPAIRS, RENEWALS AND REPLACEMENTS SO THAT ITS BUSINESS
CARRIED ON IN CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES UNLESS
THE BORROWER DETERMINES IN GOOD FAITH THAT THE CONTINUED MAINTENANCE OF ANY OF
ITS PROPERTIES IS NO LONGER ECONOMICALLY DESIRABLE.


 


6.04                        INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, MAINTAIN OR CAUSE TO BE MAINTAINED WITH RESPONSIBLE
INSURANCE COMPANIES INSURANCE WITH RESPECT TO ITS PROPERTIES MATERIAL TO THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES AGAINST SUCH CASUALTIES AND
CONTINGENCIES AND OF SUCH TYPES AND IN SUCH AMOUNTS AS IS CUSTOMARY IN THE CASE
OF SIMILAR BUSINESSES AND WILL, UPON REQUEST OF THE ADMINISTRATIVE AGENT,
FURNISH TO EACH LENDER AT REASONABLE INTERVALS A CERTIFICATE OF AN AUTHORIZED
OFFICER OF THE BORROWER SETTING FORTH THE NATURE AND EXTENT OF ALL INSURANCE
MAINTAINED BY THE BORROWER AND ITS SUBSIDIARIES IN ACCORDANCE WITH THIS SECTION,
PROVIDED, THAT THE BORROWER AND ITS SUBSIDIARIES MAY SELF-INSURE TO THE EXTENT
CUSTOMARY FOR SIMILARLY SITUATED CORPORATIONS ENGAGED IN THE SAME OR SIMILAR
BUSINESS.


 


6.05                        BOOKS AND RECORDS.  THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP BOOKS AND RECORDS WHICH ACCURATELY
REFLECT ALL OF ITS BUSINESS AFFAIRS AND MATERIAL

 

--------------------------------------------------------------------------------


 


TRANSACTIONS AND PERMIT THE ADMINISTRATIVE AGENT AND EACH LENDER OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES, AT REASONABLE TIMES AND INTERVALS, TO VISIT ALL OF
ITS OFFICES, TO DISCUSS ITS NON-CONFIDENTIAL FINANCIAL MATTERS WITH ITS OFFICERS
AND INDEPENDENT PUBLIC ACCOUNTANT AND, UPON THE REASONABLE REQUEST OF THE
ADMINISTRATIVE AGENT OR A LENDER, TO EXAMINE (AND, AT THE EXPENSE OF THE
LENDERS, PHOTOCOPY EXTRACTS FROM) ANY OF ITS NON-CONFIDENTIAL BOOKS OR OTHER
CORPORATE RECORDS.


 


6.06                        ENVIRONMENTAL COVENANT.  THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO,


 


(A)                                  USE AND OPERATE ALL OF ITS FACILITIES AND
PROPERTIES IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS EXCEPT FOR SUCH
NON-COMPLIANCE WHICH, SINGLY OR IN THE AGGREGATE, WILL NOT HAVE A MATERIAL
ADVERSE EFFECT, KEEP ALL NECESSARY PERMITS, APPROVALS, CERTIFICATES, LICENSES
AND OTHER AUTHORIZATIONS RELATING TO ENVIRONMENTAL MATTERS IN EFFECT AND REMAIN
IN COMPLIANCE THEREWITH, EXCEPT WHERE THE FAILURE TO KEEP SUCH PERMITS,
APPROVALS, CERTIFICATES, LICENSES OR OTHER AUTHORIZATIONS, OR ANY NON-COMPLIANCE
WITH THE PROVISIONS THEREOF WILL NOT HAVE A MATERIAL ADVERSE EFFECT, AND HANDLE
ALL HAZARDOUS MATERIALS IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS,
EXCEPT FOR ANY NON-COMPLIANCE THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT;


 


(B)                                 IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT
AND PROVIDE COPIES UPON RECEIPT OF ALL WRITTEN INQUIRIES FROM ANY LOCAL, STATE
OR FEDERAL GOVERNMENTAL AGENCY, CLAIMS, COMPLAINTS OR NOTICES RELATING TO THE
CONDITION OF ITS FACILITIES AND PROPERTIES OR COMPLIANCE WITH ENVIRONMENTAL LAWS
WHICH WILL HAVE A MATERIAL ADVERSE EFFECT, AND SHALL PROMPTLY CURE AND HAVE
DISMISSED WITH PREJUDICE OR CONTEST IN GOOD FAITH ANY ACTIONS AND PROCEEDINGS
RELATING TO MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS THE RESULT OF WHICH, IF
NOT CONTESTED BY THE BORROWER, WOULD HAVE A MATERIAL ADVERSE EFFECT; AND


 


(C)                                  PROVIDE SUCH NON-CONFIDENTIAL INFORMATION
AND CERTIFICATIONS WHICH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FROM
TIME TO TIME TO EVIDENCE COMPLIANCE WITH THIS SECTION 6.06.


 

6.07                        Use of Proceeds.  The Borrower shall use the
proceeds of the Credit Extensions for working capital, capital expenditures,
share repurchases, refinancing of existing Indebtedness and other lawful
corporate purposes.

 


ARTICLE VII
NEGATIVE AND FINANCIAL COVENANTS

 

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation shall remain unpaid, unless the Required Lenders waive compliance in
writing:

 


7.01                        TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO, OR CAUSE,
SUFFER OR PERMIT TO EXIST ANY MATERIAL ARRANGEMENT OR CONTRACT WITH ANY OF ITS
OTHER AFFILIATES (OTHER THAN OTHER SUBSIDIARIES) UNLESS SUCH ARRANGEMENT OR
CONTRACT IS FAIR AND EQUITABLE TO THE BORROWER OR SUCH SUBSIDIARY BASED UPON THE
GOOD FAITH JUDGMENT OF THE BORROWER’S BOARD OF DIRECTORS, A COMMITTEE THEREOF,
OR THE BORROWER’S MANAGEMENT COMMITTEE.

 

--------------------------------------------------------------------------------


 


7.02                        INDEBTEDNESS.  THE BORROWER WILL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST OR OTHERWISE BECOME
OR BE LIABLE IN RESPECT OF ANY INDEBTEDNESS IF, AFTER GIVING EFFECT TO THE
INCURRENCE OF ANY SUCH INDEBTEDNESS, THE AGGREGATE OUTSTANDING AMOUNT OF
INDEBTEDNESS OF ALL SUBSIDIARIES WOULD EXCEED 25% OF CONSOLIDATED NET TANGIBLE
ASSETS.


 


7.03                        LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN
UPON ANY OF ITS PROPERTY, REVENUES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT:


 


(A)                                  LIENS SECURING PAYMENT OF INDEBTEDNESS
PERMITTED UNDER SECTION 7.02;


 


(B)                                 LIENS GRANTED PRIOR TO THE CLOSING DATE
WHICH ARE IDENTIFIED IN SCHEDULE 7.03 (“PERMITTED LIENS”);


 


(C)                                  ANY LIEN EXISTING ON THE ASSETS OF ANY
PERSON AT THE TIME IT BECOMES A SUBSIDIARY (AND NOT CREATED, ASSUMED OR INCURRED
BY SUCH PERSON IN CONTEMPLATION OF SUCH EVENT);


 


(D)                                 LIENS FOR TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES OR LEVIES NOT AT THE TIME DELINQUENT OR THEREAFTER PAYABLE
WITHOUT PENALTY OR BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE
BEEN SET ASIDE ON ITS BOOKS;


 


(E)                                  LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS,
MATERIALMEN AND LANDLORDS INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR SUMS
NOT OVERDUE OR BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE
BEEN SET ASIDE ON ITS BOOKS;


 


(F)                                    LIENS INCURRED IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE OR
OTHER FORMS OF GOVERNMENTAL INSURANCE OR BENEFITS, OR TO SECURE PERFORMANCE OF
TENDERS, STATUTORY OBLIGATIONS, LEASES AND CONTRACTS (OTHER THAN FOR BORROWED
MONEY) ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OR TO SECURE OBLIGATIONS
ON SURETY OR APPEAL BONDS;


 


(G)                                 JUDGMENT LIENS IN EXISTENCE LESS THAN 30
DAYS AFTER THE ENTRY THEREOF OR WITH RESPECT TO WHICH EXECUTION HAS BEEN STAYED
OR THE PAYMENT OF WHICH IS COVERED IN FULL (SUBJECT TO A CUSTOMARY DEDUCTIBLE)
BY INSURANCE MAINTAINED WITH RESPONSIBLE INSURANCE COMPANIES;


 


(H)                                 OTHER LIENS INCIDENTAL TO THE CONDUCT OF THE
BORROWER’S OR ANY OF ITS SUBSIDIARIES’ BUSINESSES (INCLUDING WITHOUT LIMITATION,
LIENS ON GOODS SECURING TRADE LETTERS OF CREDIT ISSUED IN RESPECT OF THE
IMPORTATION OF GOODS IN THE ORDINARY COURSE OF BUSINESS, OR THE OWNERSHIP OF ANY
OF THE BORROWER’S OR ANY SUBSIDIARY’S PROPERTY AND ASSETS WHICH WERE NOT
INCURRED IN CONNECTION WITH THE BORROWING OF MONEY OR THE OBTAINING OF ADVANCES
OR CREDIT AND WHICH DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF
THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ PROPERTY OR ASSETS OR MATERIALLY
IMPAIR THE USE THEREOF IN THE OPERATION OF BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ BUSINESSES);

 

--------------------------------------------------------------------------------


 


(I)                                     LIENS IN FAVOR OF THE BORROWER ON ASSETS
OF ITS SUBSIDIARIES, AND LIENS IN FAVOR OF SUBSIDIARIES OF THE BORROWER ON
ASSETS OF THE BORROWER;


 


(J)                                     LIENS SECURING INDUSTRIAL DEVELOPMENT OR
POLLUTION CONTROL BONDS SO LONG AS SUCH LIENS ATTACH SOLELY TO THE PROPERTY
ACQUIRED, CONSTRUCTED OR IMPROVED WITH THE PROCEEDS OF SUCH BONDS; AND


 


(K)                                  ANY LIEN NOT OTHERWISE PERMITTED BY THIS
SECTION 7.03 SECURING INDEBTEDNESS, PROVIDED THAT, IMMEDIATELY AFTER GIVING
EFFECT THERETO (AND TO THE INCURRENCE OF SUCH INDEBTEDNESS SECURED THEREBY), THE
SUM OF (WITHOUT DUPLICATION AND EXCLUDING ANY INDEBTEDNESS PAYABLE TO THE
BORROWER OR A SUBSIDIARY) (I) THE AGGREGATE OUTSTANDING AMOUNT OF INDEBTEDNESS
OF THE BORROWER AND ITS SUBSIDIARIES SECURED BY ALL LIENS DESCRIBED IN CLAUSES
(B), (C) AND (K) OF THIS SECTION 7.03 (EXCLUDING ANY SUCH LIENS DESCRIBED IN
CLAUSES (D) THROUGH (J) OF THIS SECTION 7.03) AND (II) THE ATTRIBUTABLE VALUE OF
ALL SALE-LEASEBACK TRANSACTIONS ENTERED INTO BY THE BORROWER AND ITS
SUBSIDIARIES IN THE AGGREGATE DOES NOT EXCEED 15% OF CONSOLIDATED NET TANGIBLE
ASSETS.


 


7.04                        MERGERS, ASSET DISPOSITIONS, ETC.  THE BORROWER WILL
NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, LIQUIDATE, DISSOLVE OR ENTER
INTO ANY CONSOLIDATION, MERGER, JOINT VENTURE OR ANY OTHER COMBINATION OR SELL,
LEASE, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY ASSETS OR STOCK, WHETHER NOW
OWNED OR HEREAFTER ACQUIRED, IN A SINGLE TRANSACTION OR IN A SERIES OF
TRANSACTIONS OTHER THAN:


 


(A)                                  SALES OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS;


 


(B)                                 THE MERGER OR CONSOLIDATION OF ANY
SUBSIDIARY WITH OR INTO THE BORROWER OR A WHOLLY-OWNED SUBSIDIARY;


 


(C)                                  THE MERGER OR CONSOLIDATION OF ANY OTHER
PERSON WITH OR INTO THE BORROWER OR ANY SUBSIDIARY, SO LONG AS, AFTER GIVING
EFFECT THERETO, (I) THE BORROWER OR ITS SUBSIDIARY, AS THE CASE MAY BE, IS THE
SURVIVING ENTITY AND (II) NO DEFAULT OR EVENT OF DEFAULT WOULD EXIST;


 


(D)                                 SALES OF ASSETS OR STOCK BY THE BORROWER OR
A SUBSIDIARY TO A WHOLLY-OWNED SUBSIDIARY OR THE BORROWER; AND


 


(E)                                  (I) SALES OF ASSETS OR STOCK TO ANY OTHER
PERSON OR (II) LIQUIDATIONS OF SUBSIDIARIES (OTHER THAN A PRINCIPAL SUBSIDIARY)
IF, AFTER GIVING EFFECT THERETO, THE AGGREGATE BOOK VALUE OF SUCH ASSETS OR
STOCK DISPOSED OF OR LIQUIDATED DOES NOT, DURING THE MOST RECENT PERIOD OF 12
CONSECUTIVE MONTHS, EXCEED 20% OF CONSOLIDATED NET TANGIBLE ASSETS AS AT THE END
OF THE BORROWER’S IMMEDIATELY PRECEDING FISCAL YEAR; AND


 


(F)                                    JOINT VENTURES BETWEEN SUBSIDIARIES,
BETWEEN ONE OR MORE SUBSIDIARIES AND THE BORROWER, BETWEEN THE BORROWER AND
OTHER PERSONS AND BETWEEN SUBSIDIARIES AND OTHER PERSONS.


 


7.05                        EBIT TO INTEREST EXPENSE RATIO.  THE BORROWER WILL
NOT PERMIT THE RATIO OF EBIT TO INTEREST EXPENSE TO BE LESS THAN 2.5:1.00.  FOR
PURPOSES OF CALCULATING SUCH RATIO, THE ITEMS INCLUDED THEREIN SHALL BE MEASURED
ON A CONSOLIDATED BASIS FOR THE BORROWER AND ITS SUBSIDIARIES FOR THE FOUR FULL
FISCAL QUARTERS IMMEDIATELY PRECEDING THE DATE OF CALCULATION.

 

--------------------------------------------------------------------------------


 


ARTICLE VIII
EVENTS OF DEFAULT

 


8.01                        EVENT OF DEFAULT.  ANY OF THE FOLLOWING SHALL
CONSTITUTE AN “EVENT OF DEFAULT”:


 

(a)                                                                                 
Non-Payment of Obligations.  The Borrower shall default in the payment when due
of any principal of any Loan, or the Borrower shall default (and such default
shall continue unremedied for a period of three Business Days) in the payment
when due of any interest on any Loan, or the Borrower shall default after notice
(including, without limitation, notice delivered by way of submission of a
detailed invoice) (and such default shall continue unremedied for a period of
five days) in the payment when due of any fee described in Section 2.10 or of
any other Obligation, including, without limitation, fees described in the Fee
Letter.

 

(b)                                                                                
Breach of Warranty.  Any representation or warranty of the Borrower made or
deemed to be made hereunder or in any other Loan Document or any other writing
or certificate furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender for the purposes of or in connection with this Agreement or
any such other Loan Document (including any certificates delivered pursuant to
Article IV) is or shall be incorrect when made in any material respect.

 

(c)                                                                                 
Non-Performance of Certain Covenants and Obligations.  The Borrower shall
default in the due performance and observance of any of its obligations under
clause (a) of Section 6.02 (with respect to the maintenance and preservation of
the Borrower’s corporate existence) or under Section 6.06, or the Borrower shall
default in the due performance and observance of its obligations under
Article VII, and such default (if capable of being remedied within such period)
shall not be remedied within five Business Days after any officer of the
Borrower obtains actual knowledge thereof.

 

(d)                                                                                
Non-Performance of Other Covenants and Obligations.  The Borrower shall default
in the due performance and observance of any other agreement contained herein or
in any other Loan Document, and such default shall continue unremedied for a
period of 30 days after notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender.

 

(e)                                                                                 
Default on Other Indebtedness.  A default shall occur in the payment when due
(subject to any applicable grace period), whether by acceleration or otherwise,
of any Indebtedness (other than Indebtedness described in Section 8.01(a)) of
the Borrower or any of its Subsidiaries having a principal amount, individually
or in the aggregate, in excess of $25,000,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness (whether or not waived) if the effect of such default is to
accelerate the maturity of any such Indebtedness or such default (whether or not
waived) shall continue unremedied for any applicable period of time sufficient
to permit the holder or holders of such Indebtedness, or any trustee or agent
for such holders, to cause such Indebtedness to become due and payable prior to
its expressed maturity.

 

(f)                                                                                   
Judgments.  Any judgment or order for the payment of money in excess of
$25,000,000 shall be rendered against the Borrower or any of its Subsidiaries
and either

 

--------------------------------------------------------------------------------

 


 

(i)                                     enforcement proceedings shall have been
commenced by any creditor upon such judgment or order; or

 

(ii)                                  there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect.

 

(g)                                                                                
Pension Plans.  Any of the following events shall occur with respect to any
Pension Plan

 

(i)                                     the institution of any steps by the
Borrower, any member of its Controlled Group or any other Person to terminate a
Pension Plan if, as a result of such termination, the Borrower or any such
member could reasonably be required to make a contribution to such Pension Plan,
or could reasonably expect to incur a liability or obligation to such Pension
Plan, in excess of $10,000,000; or

 

(ii)                                  a contribution failure occurs with respect
to any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA which is not cured within 20 days from the date such contribution was due.

 

(h)                                                                                
Control of the Borrower.  Any Change in Control shall occur.

 

(i)                                                                                    
Bankruptcy, Insolvency, etc.  The Borrower or any of its Subsidiaries that are
Principal Subsidiaries shall

 

(i)                                     become insolvent or generally fail to
pay, or admit in writing its inability to pay, debts as they become due;

 

(ii)                                  apply for, consent to, or acquiesce in,
the appointment of a trustee, receiver, sequestrator or other custodian for the
Borrower or any of such Subsidiaries or a substantial part of any property of
any thereof, or make a general assignment for the benefit of creditors;

 

(iii)                               in the absence of such application, consent
or acquiescence, permit or suffer to exist the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any of such
Subsidiaries or for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that the Borrower and each such Subsidiary hereby
expressly authorizes the Administrative Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;

 

(iv)                              permit or suffer to exist the commencement of
any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of the Borrower or any of such Subsidiaries,
and, if any such case or proceeding is not

 

--------------------------------------------------------------------------------


 

commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower and each such Subsidiary hereby expressly authorizes
the Administrative Agent and each Lender to appear in any court conducting any
such case or proceeding during such 60-day period to preserve, protect and
defend their rights under the Loan Documents; or

 

(v)                                 take any corporate action authorizing, or in
furtherance of, any of the foregoing.

 


8.02                        REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF
DEFAULT OCCURS AND IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST
OF, OR MAY, WITH THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE
FOLLOWING ACTIONS:


 


(A)                                  DECLARE THE COMMITMENT OF EACH LENDER TO
MAKE LOANS AND ANY OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO
BE TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


 


(B)                                 DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS, ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER
AMOUNTS OWING OR PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE
IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER
NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;


 


(C)                                  REQUIRE THAT THE BORROWER CASH
COLLATERALIZE THE L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING
AMOUNT THEREOF); AND


 


(D)                                 EXERCISE ON BEHALF OF ITSELF AND THE LENDERS
ALL RIGHTS AND REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN
DOCUMENTS;


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 


8.03                        APPLICATION OF FUNDS.  AFTER THE EXERCISE OF
REMEDIES PROVIDED FOR IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY
BECOME IMMEDIATELY DUE AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY
BEEN REQUIRED TO BE CASH COLLATERALIZED AS SET FORTH IN THE PROVISO TO
SECTION 8.02), ANY AMOUNTS RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the

 

--------------------------------------------------------------------------------


 

Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer (including fees and time charges
for attorneys who may be employees of any Lender or the L/C Issuer) and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX
THE AGENT

 


9.01                        APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS AND
THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA TO ACT ON ITS BEHALF
AS THE ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND
AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER, AND THE BORROWER
SHALL NOT HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


9.02                        RIGHTS AS A LENDER.  THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT THE ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES,

 

--------------------------------------------------------------------------------


 


INCLUDE THE PERSON SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
INDIVIDUAL CAPACITY.  SUCH PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO, ACT AS THE FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY
FOR AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER OR ANY
SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF SUCH PERSON WERE NOT THE
ADMINISTRATIVE AGENT HEREUNDER AND WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE
LENDERS.


 


9.03                        EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN
AND IN THE OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE ADMINISTRATIVE AGENT:


 


(A)                                  SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR
OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS
CONTINUING;


 


(B)                                 SHALL NOT HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
THAT THE ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)                                  SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN AND IN THE OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT
BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE BORROWER
OR ANY OF ITS AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

--------------------------------------------------------------------------------


 


9.04                        RELIANCE BY ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY
LIABILITY FOR RELYING UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT,
STATEMENT, INSTRUMENT, DOCUMENT OR OTHER WRITING (INCLUDING ANY ELECTRONIC
MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER DISTRIBUTION) BELIEVED BY
IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR OTHERWISE AUTHENTICATED BY THE
PROPER PERSON.  THE ADMINISTRATIVE AGENT ALSO MAY RELY UPON ANY STATEMENT MADE
TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE BY THE PROPER
PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN DETERMINING
COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE MAKING OF A LOAN, OR THE ISSUANCE
OF A LETTER OF CREDIT, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION
OF A LENDER OR THE L/C ISSUER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH
CONDITION IS SATISFACTORY TO SUCH LENDER OR THE L/C ISSUER UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER
OR THE L/C ISSUER PRIOR TO THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH
LETTER OF CREDIT.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO
MAY BE COUNSEL FOR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
IN ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


 


9.05                        DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS
APPOINTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH
SUB-AGENT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND
POWERS BY OR THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY
PROVISIONS OF THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED
PARTIES OF THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO
THEIR RESPECTIVE ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


 


9.06                        RESIGNATION OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT MAY AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE
LENDERS, THE L/C ISSUER AND THE BORROWER.  UPON RECEIPT OF ANY SUCH NOTICE OF
RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE
BORROWER, TO APPOINT A SUCCESSOR, WHICH SHALL BE A BANK WITH AN OFFICE IN THE
UNITED STATES, OR AN AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN THE UNITED
STATES.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED
LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE
RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS RESIGNATION, THEN THE RETIRING
ADMINISTRATIVE AGENT MAY ON BEHALF OF THE LENDERS AND THE L/C ISSUER, APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE;
PROVIDED THAT IF THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND THE
LENDERS THAT NO QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN SUCH
RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE
AND (1) THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES
AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND (2) ALL
PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY, TO OR
THROUGH THE ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH LENDER AND
THE L/C ISSUER DIRECTLY, UNTIL SUCH TIME AS THE REQUIRED LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE IN THIS SECTION.  UPON THE
ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER, SUCH
SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING (OR RETIRED) ADMINISTRATIVE AGENT, AND THE
RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND
OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS (IF NOT ALREADY
DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS SECTION).  THE FEES

 

--------------------------------------------------------------------------------


 


PAYABLE BY THE BORROWER TO A SUCCESSOR ADMINISTRATIVE AGENT SHALL BE THE SAME AS
THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED BETWEEN THE BORROWER
AND SUCH SUCCESSOR.  AFTER THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND
SECTION 10.04 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING
ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN
RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE THE
RETIRING ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT.


 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 


9.07                        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER
LENDERS.  EACH LENDER AND THE L/C ISSUER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY
AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF
THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH LENDER AND THE L/C ISSUER ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS
OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED
HEREUNDER OR THEREUNDER.


 


9.08                        NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE
CONTRARY NOTWITHSTANDING, NONE OF THE BOOKRUNNERS, ARRANGERS, SYNDICATION
AGENTS, OR CO-DOCUMENTATION AGENTS LISTED ON THE COVER PAGE HEREOF SHALL HAVE
ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, EXCEPT IN ITS CAPACITY, AS APPLICABLE, AS THE ADMINISTRATIVE
AGENT, A LENDER OR THE L/C ISSUER HEREUNDER.


 


ARTICLE X
MISCELLANEOUS

 


10.01                 AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY
THE BORROWER THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY THE
REQUIRED LENDERS AND THE BORROWER AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT,
AND EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH
AMENDMENT, WAIVER OR CONSENT SHALL:

 

--------------------------------------------------------------------------------


 


(A)                                  WAIVE ANY CONDITION SET FORTH IN
SECTION 4.01(A) WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(B)                                 EXTEND OR INCREASE THE COMMITMENT OF ANY
LENDER (OR REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER;


 


(C)                                  POSTPONE ANY DATE FIXED BY THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT FOR ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER
AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


 


(D)                                 REDUCE THE PRINCIPAL OF, OR THE RATE OF
INTEREST SPECIFIED HEREIN ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO
SUBSECTION (V) OF THE SECOND PROVISO TO THIS SECTION 10.01) ANY FEES OR OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY
THE CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE DEFINITION
OF “DEFAULT RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWER TO PAY INTEREST OR
LETTER OF CREDIT FEES AT THE DEFAULT RATE;


 


(E)                                  CHANGE SECTION 2.14 OR SECTION 8.03 IN A
MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(F)                                    AMEND SECTION 1.06 OR THE DEFINITION OF
“ALTERNATIVE CURRENCY” WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR


 


(G)                                 CHANGE ANY PROVISION OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY
RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
each Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

--------------------------------------------------------------------------------


 


10.02                 NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


 


(A)                                  NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE
APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:


 

(I)                                     IF TO THE BORROWER, THE ADMINISTRATIVE
AGENT, THE L/C ISSUER OR THE SWING LINE LENDER, TO THE ADDRESS, TELECOPIER
NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 10.02; AND

 

(II)                                  IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER OR THE L/C ISSUER PURSUANT TO ARTICLE II IF SUCH LENDER OR THE L/C
ISSUER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT
NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES
MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)                                  CHANGE OF ADDRESS, ETC.  EACH OF THE
BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE LENDER MAY
CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER

 

--------------------------------------------------------------------------------


 


FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWER,
THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE LENDER.


 


(D)                                 RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER
AND LENDERS.  THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE
ENTITLED TO RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN
NOTICES AND SWING LINE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE
BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED HEREIN,
WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF NOTICE
SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE RECIPIENT,
VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH LENDER AND THE RELATED PARTIES OF
EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE
BORROWER.  ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH
THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH
OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 


10.03                 NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER,
THE L/C ISSUER OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH
PERSON IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR
PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES
PROVIDED BY LAW.


 


10.04                 EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)                                  COSTS AND EXPENSES.  THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL FOR THE ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE
CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE L/C
ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER), AND SHALL PAY ALL FEES AND
TIME CHARGES FOR ATTORNEYS WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF
ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS
MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET
EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
OF SUCH LOANS OR LETTERS OF CREDIT.

 

--------------------------------------------------------------------------------


 


(B)                                 INDEMNIFICATION BY THE BORROWER.  THE
BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER AND THE L/C ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM
ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES
OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE
BY ANY THIRD PARTY OR BY THE BORROWER ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIMS RELATED IN ANY WAY TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (IV) ANY CIVIL PENALTY OR FINE ASSESSED BY OFAC AS A
RESULT OF THE FUNDING OF LOANS, THE ISSUANCE OF LETTERS OF CREDIT OR THE
ACCEPTANCE OF PAYMENTS DUE UNDER THE CREDIT DOCUMENTS, OR (V) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
BORROWER HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH
CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


 


(C)                                  REIMBURSEMENT BY LENDERS.  TO THE EXTENT
THAT THE BORROWER FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED
UNDER SUBSECTION (A) OR (B) OF THIS SECTION TO BE PAID BY IT TO THE
ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF), THE L/C ISSUER OR ANY RELATED
PARTY OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED
PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF
THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS
SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR
INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY
BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT) OR THE L/C ISSUER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED
PARTY OF ANY OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH SUCH CAPACITY.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE PROVISIONS OF
SECTION 2.13(D).

 

--------------------------------------------------------------------------------


 


(D)                                 WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


 


(E)                                  PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE NOT LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


 


(F)                                    SURVIVAL.  THE AGREEMENTS IN THIS
SECTION SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS.


 


10.05                 PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR
ON BEHALF OF THE BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR
ANY LENDER, OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER EXERCISES
ITS RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART
THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE
ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS DISCRETION) TO BE
REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN CONNECTION WITH ANY
PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN (A) TO THE EXTENT OF
SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED, AND (B) EACH LENDER
AND THE L/C ISSUER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO RECOVERED
FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE
OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE
APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN EFFECT IN THE APPLICABLE CURRENCY
OF SUCH RECOVERY OR PAYMENT.  THE OBLIGATIONS OF THE LENDERS AND THE L/C ISSUER
UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL SURVIVE THE PAYMENT IN FULL OF
THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 


10.06                 SUCCESSORS AND ASSIGNS.


 


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT THE BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE ASSIGNEE IN ACCORDANCE
WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF

 

--------------------------------------------------------------------------------


 


THIS SECTION, OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION, OR (IV) TO AN SPC
IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY
OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND
VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN
SUBSECTION (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


 


(B)                                 ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS (INCLUDING FOR PURPOSES OF THIS SUBSECTION (B),
PARTICIPATIONS IN L/C OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO
IT); PROVIDED THAT


 

(I)                                     EXCEPT IN THE CASE OF AN ASSIGNMENT OF
THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS
AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, THE
AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER
OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN
ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A
SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE ASSIGNEE AND MEMBERS OF ITS ASSIGNEE
GROUP) WILL BE TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING
WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET;

 

(II)                                  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT APPLY TO RIGHTS IN RESPECT OF
SWING LINE LOANS;

 

(III)                               ANY ASSIGNMENT OF A COMMITMENT MUST BE
APPROVED BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE SWING LINE LENDER
UNLESS THE PERSON THAT IS THE PROPOSED ASSIGNEE IS ITSELF A LENDER (WHETHER OR
NOT THE PROPOSED ASSIGNEE WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE); AND

 

(IV)                              THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER
WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT, IF ANY, REQUIRED AS SET
FORTH IN SCHEDULE 10.06, AND THE

 

--------------------------------------------------------------------------------


 

ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 


(C)                                  REGISTER.  THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE
ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED
TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE
LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C
OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY EACH OF THE
BORROWER AND THE L/C ISSUER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.  IN ADDITION, AT ANY TIME THAT A REQUEST FOR A CONSENT
FOR A MATERIAL OR SUBSTANTIVE CHANGE TO THE LOAN DOCUMENTS IS PENDING, ANY
LENDER MAY REQUEST AND RECEIVE FROM THE ADMINISTRATIVE AGENT A COPY OF THE
REGISTER.


 


(D)                                 PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT,
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER
OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN
ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO
IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such

 

--------------------------------------------------------------------------------


 

agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

 


(E)                                  LIMITATIONS UPON PARTICIPANT RIGHTS.  A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 3.01 OR 3.04 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 3.01(E) AS
THOUGH IT WERE A LENDER.


 


(F)                                    CERTAIN PLEDGES.  ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(G)                                 ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE
WORDS “EXECUTION,” “SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY
ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR
THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME
LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE
USE OF A PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND
AS PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC
SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.


 


(H)                                 SPECIAL PURPOSE FUNDING VEHICLES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS
SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE
AGENT AND THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY
COMMITTED LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE
PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPC TO FUND ANY COMMITTED LOAN, AND (II) IF AN SPC ELECTS NOT
TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH
COMMITTED LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH COMMITTED
LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH PAYMENT
TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.13(B)(II).  EACH
PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE
EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR
OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC SHALL BE
LIABLE

 

--------------------------------------------------------------------------------


 


FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A
LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES,
INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY
PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER.  THE
MAKING OF A COMMITTED LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF
THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH COMMITTED LOAN WERE MADE
BY SUCH GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO
HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT)
THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL
OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH
PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF $2,500, ASSIGN ALL OR ANY PORTION
OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY COMMITTED LOAN TO THE
GRANTING LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS FUNDING OF COMMITTED LOANS TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR
LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


(I)                                     RESIGNATION AS L/C ISSUER OR SWING LINE
LENDER AFTER ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, IF AT ANY TIME BANK OF AMERICA ASSIGNS ALL OF ITS COMMITMENT AND LOANS
PURSUANT TO SUBSECTION (B) ABOVE, BANK OF AMERICA MAY, (I) UPON 30 DAYS’ NOTICE
TO THE BORROWER AND THE LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON 30 DAYS’
NOTICE TO THE BORROWER, RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY SUCH
RESIGNATION AS L/C ISSUER OR SWING LINE LENDER, THE BORROWER SHALL BE ENTITLED
TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE LENDER
HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE BORROWER TO APPOINT ANY
SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF AMERICA AS L/C ISSUER OR
SWING LINE LENDER, AS THE CASE MAY BE.  IF BANK OF AMERICA RESIGNS AS L/C
ISSUER, IT SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C
ISSUER HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE
EFFECTIVE DATE OF ITS RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH
RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE
COMMITTED LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO
SECTION 2.04(C)).  IF BANK OF AMERICA RESIGNS AS SWING LINE LENDER, IT SHALL
RETAIN ALL THE RIGHTS OF THE SWING LINE LENDER PROVIDED FOR HEREUNDER WITH
RESPECT TO SWING LINE LOANS MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE
OF SUCH RESIGNATION, INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE
RATE COMMITTED LOANS OR FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS
PURSUANT TO SECTION 2.05(C).  UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER
AND/OR SWING LINE LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED
WITH ALL THE RIGHTS, POWERS, PRIVILEGES, AND DUTIES OF THE RETIRING L/C ISSUER
OR SWING LINE LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL
ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY,
OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS
SATISFACTORY TO THE PREDECESSOR L/C ISSUER TO EFFECTIVELY ASSUME THE OBLIGATIONS
OF THE PREDECESSOR L/C ISSUER WITH RESPECT TO THE LETTERS OF CREDIT.


 


10.07                 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  EACH
OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO MAINTAIN
THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT
INFORMATION MAY BE DISCLOSED (A) TO ITS AFFILIATES AND TO ITS AND ITS
AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ADVISORS

 

--------------------------------------------------------------------------------


 


AND REPRESENTATIVES (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH
DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY PURPORTING TO HAVE JURISDICTION
OVER IT (INCLUDING ANY SELF-REGULATORY AUTHORITY, SUCH AS THE NATIONAL
ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
PROVIDED THAT, TO THE EXTENT PERMITTED BY LAW AND OTHERWISE PRACTICABLE, THE
DISCLOSING PARTY USES ITS REASONABLE BEST EFFORTS TO GIVE TO THE BORROWER
ADVANCE NOTICE OF DISCLOSURE PURSUANT TO THIS SUBSECTION, (D) TO ANY OTHER PARTY
HERETO, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT OR ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER,
(F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS
OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT SUCH
INFORMATION (X) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OR (Y) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER OR ANY OF THEIR RESPECTIVE AFFILIATES ON A NONCONFIDENTIAL BASIS
FROM A SOURCE OTHER THAN THE BORROWER WHICH SOURCE WAS NOT KNOWN TO THE
RECIPIENT TO BE BOUND TO KEEP SUCH INFORMATION CONFIDENTIAL.


 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

The Borrower acknowledges that (a) the Administrative Agent will make available
to the L/C Issuer and the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders or the L/C Issuer may be
“public-side” Lenders (i.e., Lenders or L/C Issuers that do not wish to receive
material non-public information with respect to the Borrower and its
Subsidiaries and their respective securities) (each, a “Public Lender”).  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
by or at the direction of the Borrower, which, at a minimum, shall mean that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by the
Borrower marking, or directing to be marked, the Borrower Materials “PUBLIC”,
the Borrower shall be deemed to have authorized the Administrative Agent, the
L/C Issuer and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower and its Subsidiaries and their
respective securities for purposes of United States federal and state

 

--------------------------------------------------------------------------------


 

securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public”; and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public”.

 


10.08                 RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH LENDER, THE L/C ISSUER AND EACH OF THEIR
RESPECTIVE AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER
CURRENCY) AT ANY TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY
TIME OWING BY SUCH LENDER, THE L/C ISSUER OR ANY SUCH AFFILIATE TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS OF
THE BORROWER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT TO SUCH LENDER OR THE L/C ISSUER, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER OR THE L/C ISSUER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS OF THE BORROWER MAY BE
CONTINGENT OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER OR THE
L/C ISSUER DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED
ON SUCH INDEBTEDNESS.  THE RIGHTS OF EACH LENDER, THE L/C ISSUER AND THEIR
RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND
REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER, THE L/C ISSUER OR
THEIR RESPECTIVE AFFILIATES MAY HAVE.  EACH LENDER AND THE L/C ISSUER AGREES TO
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF
AND APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


10.09                 INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID
UNDER THE LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS
INTEREST PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT
EXCEEDS THE MAXIMUM RATE, THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL
OF THE LOANS OR, IF IT EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWER. 
IN DETERMINING WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE
ADMINISTRATIVE AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT
PRINCIPAL AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE
VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE,
ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST
THROUGHOUT THE CONTEMPLATED TERM OF THE OBLIGATIONS HEREUNDER.


 


10.10                 COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


10.11                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND SHALL CONTINUE IN FULL
FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER OBLIGATION HEREUNDER SHALL
REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT SHALL REMAIN OUTSTANDING.


 


10.12                 SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


10.13                 REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, IF ANY LENDER IS A DEFAULTING LENDER OR IF
ANY OTHER CIRCUMSTANCE EXISTS HEREUNDER THAT GIVES THE BORROWER THE RIGHT TO
REPLACE A LENDER AS A PARTY HERETO, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE
AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE
SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY,
SECTION 10.06), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT), PROVIDED THAT:


 


(A)                                  THE BORROWER SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);


 


(B)                                 SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF
AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES,
ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER
SECTION 3.05) FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS);


 


(C)                                  IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS THEREAFTER; AND


 


(D)                                 SUCH ASSIGNMENT DOES NOT CONFLICT WITH
APPLICABLE LAWS.

 

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 


10.14                 GOVERNING LAW; JURISDICTION; ETC.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

--------------------------------------------------------------------------------


 


10.15                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


10.16                 USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO
THE ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND
NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR
THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE
WITH THE ACT.


 


10.17                 JUDGMENT CURRENCY.  IF, FOR THE PURPOSES OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER OR ANY
OTHER LOAN DOCUMENT IN ONE CURRENCY INTO ANOTHER CURRENCY, THE RATE OF EXCHANGE
USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE
ADMINISTRATIVE AGENT COULD PURCHASE THE FIRST CURRENCY WITH SUCH OTHER CURRENCY
ON THE BUSINESS DAY PRECEDING THAT ON WHICH FINAL JUDGMENT IS GIVEN.  THE
OBLIGATION OF THE BORROWER IN RESPECT OF ANY SUCH SUM DUE FROM IT TO THE
ADMINISTRATIVE AGENT OR THE LENDERS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS
SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT CURRENCY”)
OTHER THAN THAT IN WHICH SUCH SUM IS DENOMINATED IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS AGREEMENT (THE “AGREEMENT CURRENCY”), BE
DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY,
THE ADMINISTRATIVE AGENT MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES
PURCHASE THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY.  IF THE AMOUNT OF
THE AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
ADMINISTRATIVE AGENT FROM THE BORROWER IN THE AGREEMENT CURRENCY, THE BORROWER
AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO
INDEMNIFY THE ADMINISTRATIVE AGENT OR THE PERSON TO WHOM SUCH OBLIGATION WAS
OWING AGAINST SUCH LOSS.  IF THE AMOUNT OF THE AGREEMENT CURRENCY SO PURCHASED
IS GREATER THAN THE SUM ORIGINALLY DUE TO THE ADMINISTRATIVE AGENT IN SUCH
CURRENCY, THE ADMINISTRATIVE AGENT AGREES TO RETURN THE AMOUNT OF ANY EXCESS TO
THE BORROWER (OR TO ANY OTHER PERSON WHO MAY BE ENTITLED THERETO UNDER
APPLICABLE LAW).


 


10.18                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR,

 

--------------------------------------------------------------------------------


 


CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

MCCORMICK & COMPANY,
INCORPORATED

 

 

 

 

 

By:

/s/ Paul C. Beard

 

Title: Vice President – Finance & Treasurer

 

 

 

BANK OF AMERICA, N.A., as Administrative
Agent

 

 

 

 

 

By:

/s/ William Sweeney

 

Title:

Senior Vice President

 

 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

By:

/s/ William Sweeney

 

Title:

Senior Vice President

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Duncan Owen

 

Title:

Director

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

By:

/s/ Mark S. Supple

 

Title:

Vice President

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Lori Ross

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

By:

/s/ Nanette Saudon

 

Title:

Vice President

 

 

 

By:

/s/ Simone Vinocour

 

Title:

Vice President

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

Steven Cavaluzzo

 

Title:

Vice President

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Todd Meller

 

Title:

Managing Director

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Michael R.R. Pindell

 

Title:

Managing Director

 

 

 

CITIZENS BANK OF PENNSYLVANIA

 

 

 

 

 

By:

/s/ Peter Heller

 

Title:

Vice President

 

 

 

MANUFACTURERS & TRADERS TRUST CO.

 

 

 

 

 

By:

/s/ Frank Lago

 

Title:

Vice President

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By:

/s/ Robert Haviken

 

Title:

Senior Vice President

 

 

 

US BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael P. Dickman

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------